--------------------------------------------------------------------------------


EXHIBIT 10.2


Execution Version










AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT


dated as of February 13, 2007


among


TC PIPELINES, LP
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO




SUNTRUST BANK
as Administrative Agent




UBS SECURITIES LLC AND ROYAL BANK OF CANADA
as Co-Documentation Agents




BMO CAPITAL MARKETS FINANCING INC. AND THE ROYAL BANK OF SCOTLAND PLC
as Co-Syndication Agents


and


DEUTSCHE BANK SECURITIES INC. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Managing Agents






====================================================================


SUNTRUST CAPITAL MARKETS, INC.,
as Arranger and Book Manager

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

       Page  ARTICLE I      

                                                                       

DEFINITIONS; CONSTRUCTION  1

 
Section 1.1.
Definitions 
1

 
Section 1.2.
Classifications of Loans and Borrowings 
24

 
Section 1.3.
Accounting Terms and Determination 
24

 
Section 1.4.
Terms Generally 
24

 
ARTICLE II
 

AMOUNT AND TERMS OF THE COMMITMENTS  25

 
Section 2.1.
General Description of Facilities 
25

 
Section 2.2.
Revolving Loans 
25

 
Section 2.3.
Procedure for Borrowings 
25

 
Section 2.4.
Swingline Commitment 
26

 
Section 2.5.
Term Loan Commitments 
27

 
Section 2.6.
Funding of Borrowings 
28

 
Section 2.7.
Interest Elections 
28

 
Section 2.8.
Optional Reduction and Termination of Commitments 
29

 
Section 2.9.
Repayment of Loans 
30

 
Section 2.10.
Evidence of Indebtedness 
30

 
Section 2.11.
Optional Prepayments 
31

 
Section 2.12.
Mandatory Prepayments 
31

 
Section 2.13.
Interest on Loans 
32

 
Section 2.14.
Fees 
32

 
Section 2.15.
Computation of Interest and Fees 
33

 
Section 2.16.
Inability to Determine Interest Rates 
34

 
Section 2.17.
Illegality 
34

 
Section 2.18.
Increased Costs 
35

 
Section 2.19.
Funding Indemnity 
36

 
Section 2.20.
Taxes 
36

 
Section 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 
38

 
Section 2.22.
Letters of Credit 
40

 
Section 2.23.
Increase of Commitments; Additional Lenders 
44

 
Section 2.24.
Mitigation of Obligations 
45

 
Section 2.25.
Replacement of Lenders 
45

 
Section 2.26.
Extensions of Maturity Date or Revolving Commitment Termination Date 
46

 
ARTICLE
III                                                                                                                                          
 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT  47

 
Section 3.1.
Conditions To Effectiveness 
47

 
Section 3.2.
Each Credit Event 
49

 
Section 3.3.
Delivery of Documents 
49

 
 
  i
 

--------------------------------------------------------------------------------

 
 
ARTICLE
IV                                                                                                                                          
 

REPRESENTATIONS AND WARRANTIES  51

 
Section 4.1.
Existence; Power 
51

 
Section 4.2.
Organizational Power; Authorization 
51

 
Section 4.3.
Governmental Approvals; No Conflicts 
51

 
Section 4.4.
Financial Statements 
51

 
Section 4.5.
Litigation and Environmental Matters 
52

 
Section 4.6.
Compliance with Laws and Agreements 
52

 
Section 4.7.
Investment Company Act, Etc. 
52

 
Section 4.8.
Taxes 
52

 
Section 4.9.
Margin Regulations 
53

 
Section 4.10.
ERISA 
53

 
Section 4.11.
Ownership of Property 
53

 
Section 4.12.
Disclosure 
54

 
Section 4.13.
Labor Relations 
54

 
Section 4.14.
Subsidiaries 
54

 
Section 4.15.
Insolvency 
54

 
Section 4.16.
OFAC 
54

 
Section 4.17.
Patriot Act 
54

 
ARTICLE V
 

AFFIRMATIVE COVENANTS   55

 
Section 5.1.
Financial Statements and Other Information 
55

 
Section 5.2.
Notices of Material Events 
56

 
Section 5.3.
Existence; Conduct of Business 
56

 
Section 5.4.
Compliance with Laws, Etc. 
57

 
Section 5.5.
Payment of Obligations 
57

 
Section 5.6.
Books and Records 
57

 
Section 5.7.
Visitation, Inspection, Etc. 
57

 
Section 5.8.
Maintenance of Properties; Insurance 
57

 
Section 5.9.
Use of Proceeds and Letters of Credit 
58

 
Section 5.10.
Maintenance of Tax Status 
58

 
ARTICLE
VI                                                                                                                                          
 

FINANCIAL COVENANTS   58

 
Section 6.1.
Leverage Ratio 
58

 
Section 6.2.
Interest Coverage Ratio 
59

 
 
  ii
 

--------------------------------------------------------------------------------

 
 
ARTICLE
VII                                                                                                                                          
 

NEGATIVE COVENANTS   59

 
Section 7.2.
Negative Pledge 
60

 
Section 7.3.
Fundamental Changes 
62

 
Section 7.4.
Investments, Loans, Etc. 
63

 
Section 7.5.
Restricted Payments 
64

 
Section 7.6.
Transactions with Affiliates 
64

 
Section 7.7.
Restrictive Agreements 
64

 
Section 7.8.
Sale and Leaseback Transactions 
65

 
Section 7.9.
Hedging Transactions 
65

 
Section 7.10.
Certain Amendments to Cash Distribution Policies and Partnership Agreements 
65

 
Section 7.11.
Accounting Changes 
66

 
ARTICLE VIII
 

EVENTS OF DEFAULT   66

 
Section 8.1.
Events of Default 
66

 
ARTICLE
IX                                                                                                                                          
 

THE ADMINISTRATIVE AGENT  69

 
Section 9.1.
Appointment of Administrative Agent 
69

 
Section 9.2.
Nature of Duties of Administrative Agent 
69

 
Section 9.3.
Lack of Reliance on the Administrative Agent 
70

 
Section 9.4.
Certain Rights of the Administrative Agent 
70

 
Section 9.5.
Reliance by Administrative Agent 
70

 
Section 9.6.
The Administrative Agent in its Individual Capacity 
71

 
Section 9.7.
Successor Administrative Agent 
71

 
Section 9.8.
Authorization to Execute other Loan Documents 
71

 
Section 9.9.
Co-Documentation Agents; Co-Syndication Agents; Managing Agents. 
71

 
ARTICLE X
                                                                                 

MISCELLANEOUS   72

 
Section 10.1.
Notices 
72

 
Section 10.2.
Waiver; Amendments 
74

 
Section 10.3.
Expenses; Indemnification 
75

 
Section 10.4.
Successors and Assigns 
77

 
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process 
80

 
Section 10.6.
WAIVER OF JURY TRIAL 
81

 
Section 10.7.
Right of Setoff 
81

 
Section 10.8.
Counterparts; Integration 
82

 
Section 10.9.
Survival 
82

 
Section 10.10.   Severability
82

 
 
Section 10.11.   Confidentiality 
82

  Section 10.12. 
 Interest Rate Limitation 
83

  Section 10.13. 
 Patriot Act 
83








  iii
 

--------------------------------------------------------------------------------

 
 
 
 

  Section 10.14. Location of Closing  84   Section 10.15.  Non-Recourse  84

 
 
 
iv
 

--------------------------------------------------------------------------------

 
 


Schedules
       
Schedule I
-
Applicable Margin and Applicable Percentage Revolving Loans
 
Schedule II
-
Applicable Margin and Applicable Percentage Term Loans
 
Schedule III
 
Commitment Amounts
 
Schedule 4.5
-
Environmental Matters
 
Schedule 4.14
-
Subsidiaries
 
Schedule 7.1
-
Outstanding Indebtedness
 
Schedule 7.2
-
Existing Liens
 
Schedule 7.4
-
Existing Investments
 
Schedule 7.6
-
Transactions with Affiliates
         
 
     
Exhibits
       
Exhibit A
-
Form of Revolving Credit Note
 
Exhibit B
-
Form of Term Note
 
Exhibit C
-
Form of Swingline Note
 
Exhibit D
-
Form of Assignment and Acceptance
         
Exhibit 2.3(a)
-
Form of Notice of Term Loan Borrowing
 
Exhibit 2.3(b)
-
Form of Notice of Revolving Borrowing
 
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
 
Exhibit 2.7
-
Form of Notice of Continuation/Conversion
  Exhibit 3.1(b)(iv)
-
Form of Secretary’s Certificate
  Exhibit 3.1(b)(viii)
-
Form of Officer’s Certificate
 
Exhibit 5.1(c)
-
Form of Compliance Certificate

 
 
 
v 

--------------------------------------------------------------------------------

 
 



AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of February 13, 2007, by and among TC
PIPELINES, LP, a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions and lenders from time to time party
hereto (the “Lend­ers”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).
 
W I T N E S S E T H:


WHEREAS, Borrower, certain of the lenders and SunTrust Bank as administrative
agent, issuing bank and swingline lender are parties to that certain Revolving
Credit and Term Loan Credit Agreement, dated as of December 12, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”), pursuant to which the Lenders established a
$30,000,000 revolving credit facility and made term loans in an aggregate
principal amount equal to $380,000,000 in favor of Borrower;
 
WHEREAS, the Borrower has requested that the lenders party to the Existing
Credit Agreement amend and restate the Existing Credit Agreement in order to
modify certain provisions thereof;
 
WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank to
the extent of their respective Commitments as defined herein, are willing to
amend and restate the Existing Credit Agreement and to severally establish a
$250,000,000 revolving credit facility, a letter of credit subfacility and the
swingline subfacility in favor of and to make term loans in an aggregate
principal amount up to $700,000,000 in favor of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is hereby
amended and restated as follows:
 
ARTICLE I
 


 
DEFINITIONS; CONSTRUCTION
 
Section 1.1. Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.
 
“Additional Lender” shall have the meaning given to such term in Section 2.23.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Adjusted Cash Flow” shall mean, with reference to any period (i) the
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period calculated on a consolidated basis in accordance with GAAP, plus (ii) to
the extent taken into account in determining such consolidated net income (or
loss), the sum of interest expense, expense for taxes paid or accrued,
depreciation, amortization and extraordinary losses incurred other than in the
ordinary course of business, minus (iii) to the extent taken into account in
determining such consolidated net income (or loss), extraordinary gains realized
other than in the ordinary course of business, minus (iv) to the extent taken
into account in determining such consolidated net income (or loss), equity
earnings of any Person in which the Borrower or any of its Subsidiaries has an
interest (which interest does not cause the net income of such Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (v) the aggregate amount of all cash
dividends and other distributions of cash actually received by the Borrower or
any of its consolidated Subsidiaries during such period from any Person in which
the Borrower or any of its consolidated Subsidiaries has an interest (which
interest does not cause the Consolidated Net Income of such other Person to be
consolidated with the Consolidated Net Income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (vi) any Material Project EBITDA
Adjustment; provided that for purposes of calculating consolidated net income
for any four fiscal quarter period, if at any time during that period the
Borrower or any Subsidiary shall have consummated an acquisition, consolidated
net income for such period shall be calculated after giving pro forma effect
thereto as if such acquisition had occurred on the first day of such period.


“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum ob­tained by dividing (i) LIBOR for
such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting stock, by
contract or otherwise, provided, that, for purposes of Section 7.6, each of
Northern Border and Tuscarora shall be deemed to be an Affiliate of the Borrower
as long as it qualifies as a Significant Subsidiary.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $250,000,000.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date and subject to Section 6.1(b)
hereof, (a) with respect to interest on all Revolving Loans outstanding on any
date or the letter of credit fee, as the case may be, a percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth on Schedule I and (b) with respect to interest on all Term Loans
outstanding on any date a percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule II;
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level V as set forth on Schedule I, in the case of Revolving Loans, and Level
V as set forth on Schedule II, in the case of Term Loans, until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided
above.  Notwithstanding the foregoing but subject to Section 6.1(b), the
Applicable Margin from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending December 31, 2006 are
required to be delivered shall be at Level IV as set forth on Schedule I, in the
case of Revolving Loans, and at Level IV as set forth on Schedule II, in the
case of Term Loans.  Notwithstanding anything to the contrary contained herein,
at any time that the Revolving Credit Exposure exceeds 50% of the Aggregate
Revolving Commitment Amount, then the Applicable Margin for Eurodollar Loans for
all pricing Levels listed on Schedule I shall automatically increase by the
Utilization Premium set forth on Schedule I.  In the event that any financial
statement or Compliance Certificate delivered pursuant to Section 5.1(a), (b) or
(c) is shown to be inaccurate (so long as such inaccuracy is discovered within
the first anniversary of the Termination Date), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin as
set forth on Schedule I, in the case of Revolving Loans, and as set forth on
Schedule II, in the case of Term Loans, for any period rather than the
Applicable Margin applied for such period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct Compliance Certificate
for such period, (ii) the Applicable Margin shall be determined on the basis of
the corrected Compliance Certificate and (iii) the Borrowers shall immediately
pay to the Administrative Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such period.  The provisions of this definition shall not limit the rights of
the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” shall mean, as of any date and subject to Section 6.1(b)
hereof, with respect to the facility fee or the commitment fee as of any date,
the percentage per annum determined by reference to the applicable Leverage
Ratio in effect on such date as set forth on Schedule I, in the case of
Revolving Loans, and on Schedule II, in the case of Term Loans; provided, that a
change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate, the Applicable Percentage shall be at Level V as
set forth on Schedule I, in the case of Revolving Loans, and at Level V as set
forth on Schedule II, in the case of Term Loans until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above.  Notwithstanding
the foregoing but subject to Section 6.1(b), the Applicable Percentage for the
facility fee or the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2006 are required to be delivered shall be at Level IV as set forth on Schedule
I, in the case of Revolving Loans, and at Level IV as set forth on Schedule II,
in the case of Term Loans.  In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.1(a), (b) or (c) is shown
to be inaccurate (so long as such inaccuracy is discovered within the first
anniversary of the Termination Date), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Percentage as set forth on
Schedule I, in the case of Revolving Loans, and as set forth on Schedule II, in
the case of Term Loans, for any period rather than the Applicable Percentage
applied for such period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such period, (ii) the
Applicable Percentage shall be determined based upon the corrected Compliance
Certificate and (iii) the Borrowers shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such increased Applicable Percentage for such period.  The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.
 
 “Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
inter­est at, above or below the Administrative Agent’s prime lend­ing
rate.  Each change in the Administrative Agent’s prime lending rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrower” shall have the meaning in the introductory paragraph hereof.
 
“Borrower Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of TC PipeLines, LP dated May 28, 1999, as
amended.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, Calgary, Canada and New York, New
York are authorized or required by law to close and (ii) if such day relates to
a Borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any Person or two or more Persons acting in concert (other than
TransCanada Corporation or any of its Subsidiaries) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of voting stock of the General Partner (or other securities
convertible into such voting stock ) (A) representing 50% or more of the
combined voting power of all voting stock of the General Partner or (B)
representing the combined voting power of all voting stock of the General
Partner more than that owned, directly or indirectly, by TransCanada
Corporation; or (ii) any Person or two or more Persons acting in concert (other
than TransCanada Corporation or any of its Subsidiaries or any other Person
reasonably acceptable to the Required Lenders) shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the General Partner; (iii) the General Partner shall for any reason cease to
be the managing general partner of the Borrower, (iv) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
50% of the partnership interests in Northern Border, (v) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
98% of the partnership interests in Tuscarora or (vi) after the consummation of
the GLGT Acquisition, the failure of the Borrower to own, directly or
indirectly, free and clear of all Liens, at least 46.45% of the partnership
interests in GLGT.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
 
“Compliance Certificate” shall mean a certificate executed by the principal
executive officer, the principal financial officer or the controller of the
Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, without duplication, the sum of (i) total interest expense, including
without limitation the interest component of any payments in respect of Capital
Lease Obligations capitalized or expensed during such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).


“Consolidated Net Worth” shall mean, for the Borrower and its Subsidiaries for
any period, the aggregate amount of Capital Stock, minority interests, and other
equity accounts (including, without limitation, retained earnings, paid in
capital and accumulated other comprehensive income or loss (but without giving
effect to any non-cash pension and other post-retirement benefits liability
adjustments recorded in accordance with GAAP)) of Borrower and its Subsidiaries
at such date determined on a consolidated basis in accordance with GAAP.
 
 
 
6

--------------------------------------------------------------------------------

 

 
“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De­fault.
 
“Defaulting Lender” shall mean a Lender that (a) has failed to fund its portion
of any Borrowing or any participations in Letters of Credit or Swingline Loans
that it is required to fund under this Agreement and has continued in such
failure for three (3) Business Days after written notice from the Administrative
Agent, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.
 
“Existing Lenders” shall mean each of the lenders party to the Existing Credit
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes in each case imposed on (or measured by) its net income by the United
States of America, any state or local taxing authority in the United States of
America or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender under the law applicable at the time such Foreign Lender
becomes a party to this Agreement, (ii) is imposed on amounts payable to such
Foreign Lender under the law applicable at any time that such Foreign Lender
designates a new lending office, other than taxes that have accrued prior to the
designation of such lending office that are otherwise not Excluded Taxes, or
(iii) is attributable to such Foreign Lender’s failure to comply with Section
2.20(e), and (d) any backup withholding tax imposed under Section 3406 of the
Code.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fee Letter” shall mean that certain fee letter, dated as of January 18, 2007,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by
Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
 
“General Partner” shall mean TC PipeLines GP, Inc. a Delaware corporation.
 
“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“GLGT” shall mean Great Lakes Gas Transmission Limited Partnership, a Delaware
limited partnership.
 
“GLGT Acquisition” means that acquisition described in detail in the GLGT
Purchase and Sale Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“GLGT Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of Great Lakes Gas Transmission Limited
Partnership to be dated as of the closing date of the GLGT Acquisition, 2007, as
amended and restated from time to time.
 
 “GLGT Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of December 22, 2006, among El Paso Great Lakes Company,
L.L.C., as seller, and TC GL ILP and TransCanada PipeLine USA Ltd., as buyers.
 
 “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
 
“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
Borrower or any Subsidiary, and (B) payments made from time to time on the
subordinated debt.
 
“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person to purchase, redeem, retire or otherwise acquire
for value any common stock of such Person, (x) Off-Balance Sheet Liabilities and
(xi) all Hedging Obligations.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 2007 (as amended) relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i) Adjusted
Cash Flow for the four consecutive Fiscal Quarters ending on or immediately
prior to such date to (ii) Consolidated Interest Expense for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three, six and, subject to
clause (iii) of this definition, nine or twelve months; provided, that:
 
(i)  the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Pe­riod shall be extended to the next succeeding Business
Day, unless such Business Day falls in another calendar month, in which case
such Interest Period would end on the next preceding Business Day;
 
(iii) the Borrower shall not be entitled to select an Interest Period having
duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Administrative Agent that such Lender will be providing
funding for such Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Borrowing
shall be one, two, three or six months, as specified by the Borrower requesting
such Borrowing in the applicable Notice of Borrowing as the desired alternative
to an Interest Period of nine or twelve months;
 
(iv) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no nu­merically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
 
(v) no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.
 
“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $30,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Adjusted Cash Flow for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is un­available for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. (New York time) for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Eurodollar Loan of the
Administrative Agent.
 
“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Loan Documents” shall mean, collectively, this Agree­ment, the Notes (if any),
the LC Documents, the Fee Letter, the Subordination Agreement, all Notices of
Borrowing, all Notices of Conversion/Continuation, and all Compliance
Certificates.
 
 “Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower, its Subsidiaries, Northern Border and Tuscarora, taken as a whole,
(ii) the ability of the Borrower  to perform any of its obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding $15,000,000.
 
“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $25,000,000.
 
“Material Project EBITDA Adjustment” means, with respect to each Material
Project:
 
(A)           prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected EBITDA of Borrower and its Subsidiaries attributable to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
customer contracts or tariff-based customers relating to such Material Project,
the creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by Administrative Agent), which may, at the Borrower’s option, be
added to actual EBITDA for the Borrower and its Subsidiaries for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but net of any actual EBITDA of the Borrower and its Subsidiaries
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer):  (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and
 
 
 
14

--------------------------------------------------------------------------------

 
 
(B)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the three immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected EBITDA of Borrower and its Subsidiaries attributable to such
Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual EBITDA for the Borrower and its Subsidiaries for such fiscal quarters.
 
Notwithstanding the foregoing:
 
(i)           no such additions shall be allowed with respect to any Material
Project unless:
 
(a)           not later than 30 days prior to the delivery of any certificate
required by the Reporting Requirements to the extent Material Project EBITDA
Adjustments will be made to EBITDA in determining compliance with the Leverage
Ratio, the Borrower shall have delivered to the Administrative Agent written pro
forma projections of EBITDA of the Borrower and its Subsidiaries attributable to
such Material Project, and
 
(b)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and
 
(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual EBITDA of the
Borrower and its Subsidiaries for such period (which total actual EBITDA shall
be determined without including any Material Project EBITDA Adjustments).


 
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
December 12, 2011 or such later date approved by the Required Lenders in
accordance with Section 2.26 or (ii) the date on which the principal amount of
all outstanding Term Loans have been declared or automatically have become due
and payable (whether by acceleration or otherwise).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Moody’s Equity Credit” shall mean the percentage of equity credit ascribed to a
Hybrid Security by Moody’s as demonstrated by the Borrower to the reasonable
satisfaction of the Administrative Agent.
 
 
 
15

--------------------------------------------------------------------------------

 

 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Northern Border” shall mean Northern Border Pipeline Company, a Texas general
partnership.
 
“Northern Border Partnership Agreement” means that certain First Amended and
Restated General Partnership Agreement relating to the formation of Northern
Border effective as of August 6, 2006, as amended, supplemented, restated or
otherwise modified from time to time.
 
“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
 
“Notice of Term Loan Borrowing” shall have the meaning as set forth in
Section 2.3.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renew­als, extensions,
modifications or refinancings thereof.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean:
 
(i) Liens imposed by law for taxes, assessments or governmental charges not yet
due or which are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts overdue for a period of more than 30 days or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;
 
(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obli­gations of a like nature, in each case in the ordinary course of business;
 
(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
 
 
17

--------------------------------------------------------------------------------

 
 
(vi) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and
 
(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” shall mean:
 
(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States or Canada), in each case maturing within
one year from the date of acquisition thereof;
 
(ii)           commercial paper rated at least A-1 (or its equivalent) by S&P or
P-1 (or its equivalent) by Moody’s at the time of acquisition thereof, and in
either case maturing within 360 days from the date of acquisition thereof;
 
(iii)           certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has (a) a combined capital and surplus and
undivided profits of not less than $500,000,000 or (b) has certificates of
deposit or other debt obligations rated at least A-1 (or its equivalent) by S&P
or P-1 (or its equivalent) by Moody’s;
 
(iv)           fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above;
 
(v)           mutual funds or similar funds that have at least 95% of their
assets invested in any one or more of the Permitted Investments described in
clauses (i) through (iv) above;
 
(vi)           demand deposit accounts maintained in the ordinary course of
business at a bank or trust company satisfying the requirements specified in (a)
or (b) of clause (iii) above;


(vii)           any other securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality
thereof, in each case, maturing within one year from the date of acquisition
thereof;
 
 
 
18

--------------------------------------------------------------------------------

 

 
(viii)           investments in any fund that invests exclusively in investments
of the type described in clauses (vii) which fund may also hold immaterial
amounts of cash pending investment and/or distribution; and


(ix)           other cash equivalents and securities reasonably acceptable to
the Administrative Agent.


“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations and any Hedging
Obligations entered into with the Administrative Agent or any Lender on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) that matures by its terms no earlier than six months after the
later of the Revolving Commitment Termination Date or the Maturity Date then in
effect with no scheduled principal payments permitted prior to such maturity and
(iii) that is evidenced by an indenture or other similar agreement that is in a
form satisfactory to the Administrative Agent and the Required Lenders.
 
“Permitted Tax Distributions” shall mean cash dividends or distributions to the
partners of the Borrower with respect to each taxable year during which the
Borrower is a partnership in an amount not to exceed the aggregate of the
maximum federal and state income tax liability of the partners of the Borrower
(assuming that all of such partners are taxed at the maximum permissible federal
and state rates of such partners or members) attributable to the taxable income
of the Borrower for such taxable year, computed in accordance with the Code.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (ii) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans.  In each case, at any time any
Lender is a Defaulting Lender, all Defaulting Lenders shall be excluded in
determining “Required Lenders” and “Required Lenders” shall mean non-Defaulting
Lenders otherwise meeting the criteria set forth in this definition.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer, treasurer, vice president of finance or controller of
the Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule III, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee,  or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or deceased
pursuant to terms hereof.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) December
12, 2011 or such later date approved by the Required Lenders in accordance with
Section 2.26, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Significant Subsidiary” has the meaning specified in Article 1, Rule 1-02(w) of
Regulation S-X of the Securities Exchange Act of 1934 as of the Effective Date,
provided, that, even if Northern Border and GLGT would not otherwise constitute
a Subsidiary of the Borrower, each of Northern Border and GLGT shall be deemed
to be a Significant Subsidiary of the Borrower if it would otherwise qualify as
a Significant Subsidiary under Article 1, Rule 1-02(w) of Regulation S-X as of
the Closing Date.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.  For the avoidance of doubt, Northern Border is not
a Subsidiary of the Borrower as of the Closing Date and GLGT will not be a
Subsidiary of the Borrower as of the closing of the GLGT Acquisition.
 
“Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement dated as of the date hereof among TransCanada PipeLines
Limited, the Borrower and the Administrative Agent.
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.
 
“Swingline Rate” shall mean the Base Rate, or such other interest rate (and with
respect to a Swingline Loan that is a Eurodollar Loan, for any Interest Period)
as may be mutually agreed between the Swingline Lender and the Borrower.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“TC GL ILP” means TC GL Intermediate Limited Partnership, a Delaware limited
partnership.
 
 “TC PipeLines ILP” means TC PipeLines Intermediate Limited Partnership, a
Delaware limited partnership.
 
“TC PipeLines ILP Agreement” means that certain Amended and Restated Agreement
of Limited Partnership relating to the formation of TC PipeLines ILP effective
as of May 28, 1999, as amended, supplemented, restated or otherwise modified
from time to time.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Termination Date” the date that no Loan, Note or LC Exposure remains
outstanding and unpaid, no amount remains available to be drawn under any Letter
of Credit (unless such Letter of Credit is cash collateralized or supported by a
letter of credit on terms and in amount acceptable to the Administrative Agent),
no other amount is owing to any Lender or the Administrative Agent hereunder or
under any of the other Loan Documents and the Revolving Commitments and Term
Loan Commitments have been terminated.
 
 “Term Loan” shall have the meaning set forth in Section 2.5.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder in a principal amount not exceeding
the amount set forth with respect to such Lender on Schedule III. The aggregate
principal amount of all Lenders’ Term Loan Commitments is $700,000,000.
 
“Term Loan Commitment Availability Period” shall mean the period from the
Closing Date through the sixth month anniversary of the Closing Date.
 
“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.
 
“Total Capitalization” shall mean at any date, the sum of Consolidated Net Worth
and Consolidated Total Funded Debt of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.
 
“TransCanada Subordinated Debt” shall mean all Indebtedness arising under the
TransCanada Credit Agreement and the other TransCanada Subordinated Debt
Documents.
 
“TransCanada Credit Agreement” shall mean that certain Subordinated Loan
Agreement dated as of February 13, 2007 between the Borrower and TransCanada
Pipelines Limited.
 
“TransCanada Subordinated Debt Documents” shall mean the TransCanada Credit
Agreement and all other Subordinated Loan Documents (as defined in the
TransCanada Credit Agreement).
 
“Tuscarora” shall mean Tuscarora Gas Transmission Company, a Nevada general
partnership.
 
“Tuscarora Acquisition” means that acquisition described in detail in the
General Partnership Interest Purchase Agreement dated as of November 1, 2006 by
and between Tuscarora and Tuscarora ILP.
 
 “Tuscarora ILP” shall mean TC Tuscarora Intermediate Limited Partnership, a
Delaware limited partnership.
 
 
 
 
23

--------------------------------------------------------------------------------

 
“Tuscarora ILP Partnership Agreement” means that certain Agreement of Limited
Partnership relating to the formation of Tuscarora Intermediate Partnership
effective as of July 19, 2000, as amended supplemented, restated or otherwise
modified from time to time.
 
“Tuscarora Partnership Agreement” means that certain General Partnership
Agreement relating to the formation of Tuscarora effective as of June 11, 1993,
as amended, supplemented, restated or otherwise modified from time to time.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2. Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
 
Section 1.3. Accounting Terms and Determination.  Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
 
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.  All actions required to be undertaken by the Borrower under the Loan
Documents shall be undertaken by the Borrower through the General Partner.
 
 
 
 
24

--------------------------------------------------------------------------------

 


ARTICLE II

 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1. General Description of Facilities.  Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect; and (v) each Lender severally agrees to make a Term Loan to the Borrower
in a principal amount not exceeding such Lender’s Term Loan Commitment on the
Closing Date.
 
Section 2.2. Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default or any of the other
conditions in Section 3.2 shall not have been satisfied.
 
Section 2.3. Procedure for Borrowings.
 
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Term Loan Borrowing substantially
in the form of Exhibit 2.3(a) (a “Notice of Term Loan Borrowing”) and each
Revolving Borrowing substantially in the form of Exhibit 2.3(b) (a “Notice of
Revolving Borrowing”, and with the Notice of Term Loan Borrowing, each a “Notice
of Borrowing”), each such Notice of Borrowing to be delivered (x) prior to 11:00
a.m. (New York time) on the requested date of each Base Rate Borrowing and (y)
prior to 11:00 a.m. (New York time) three (3) Business Days prior to the
requested date of each Eurodollar Borrowing.  Each Notice of Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each Eurodollar Borrowing shall be not less than $5,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided, that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d)
may be made in lesser amounts as provided therein.  At no time shall the total
number of Eurodollar Borrowings outstanding at any time exceed six.  Promptly
following the receipt of a Notice of Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
 
 
 
25

--------------------------------------------------------------------------------

 
 
Section 2.4. Swingline Commitment.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
 
(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 12:00 p.m. (New York time) on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of such Swingline Loan (which shall be a Business Day) and (iii) the
account of the Borrower to which the proceeds of such Swingline Loan should be
credited.  The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue interest
at the Swingline Rate and shall have an Interest Period (subject to the
definition thereof) as agreed between the Borrower and the Swingline
Lender.  The aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower.  The Swingline Lender will
make the proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. (New
York time) on the requested date of such Swingline Loan.
 
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.
 
 
 
26

--------------------------------------------------------------------------------

 
 
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred.  On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.  If such Swingline Loan bears interest at a rate other than
the Base Rate, such Swingline Loan shall automatically become a Base Rate Loan
on the effective date of any such participation and interest shall become
payable on demand.
 
(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
 
 
Section 2.5. Term Loan Commitments.  As of the date hereof, Term Loans in the
aggregate principal amount of $380,000,000 are outstanding under this
Agreement.  Subject to the terms and conditions set forth herein, each Lender
having a Term Loan Commitment severally agrees to make additional Term Loans,
ratably in proportion to its Pro Rata Share, to the Borrower, on one date during
the Term Loan Commitment Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (a) such Lender’s aggregate Term
Loans exceeding such Lender’s Term Loan Commitment or (b) the aggregate Term
Loans of all Lenders exceeding the aggregate Term Loan Commitment
Amount.  During the Term Loan Commitment Availability Period, the Borrower shall
be entitled to borrow and prepay Term Loans in accordance with the provisions
hereof, but once repaid or prepaid, Term Loans may not be reborrowed.  The Term
Loans may be, from time to time, Base Rate Loans or Eurodollar Loans or a
combination thereof.
 
 
 
27

--------------------------------------------------------------------------------

 
Section 2.6. Funding of Borrowings.
 
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New York time) to the Administrative Agent at the Payment Office;
provided, that the Swingline Loans will be made as set forth in Section
2.4.  The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts that it receives, in like funds by 1:00 pm (New
York time) on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (New York time) one (1) Business Day prior to the date of a
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
cor­responding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender to­gether with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
Section 2.7. Interest Elections.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing.  Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.8.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.  This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.
 
 
 
28

--------------------------------------------------------------------------------

 
 
(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. (New York time) on the
requested date of a conversion into a Base Rate Borrowing and (y) prior to 11:00
a.m. (New York time) three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing.  No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.   No conversion of any Eurodollar Loans shall be permitted except on
the last day of the Interest Period in respect thereof.
 
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
Section 2.8. Optional Reduction and Termination of Commitments.
 
(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.  The Term Loan Commitments (i) previously terminated with
respect to $380,000,000 of the Term Loan Commitments upon the making of the Term
Loans pursuant to Section 2.5 in such amount on December 19, 2006 and (ii) shall
terminate on the sixth month anniversary of the Closing Date, with respect to
$320,000,000 of the Term Loan Commitments.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments or the Term Loan Commitments in part or terminate the Aggregate
Revolving Commitments or the Term Loan Commitments in whole; provided, that (i)
any partial reduction shall apply to reduce proportionately and permanently the
Revolving Commitment or the Term Loan Commitment of each Lender, (ii) any
partial reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
or the Term Loan Commitment to an amount less than the outstanding Revolving
Credit Exposures or the Term Loans of all Lenders.  Any such reduction in the
Aggregate Revolving Commitment Amount below the sum of the principal amount of
the Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.
 
Section 2.9. Repayment of Loans.
 
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
 
(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.
 
(c) The outstanding balance of all Term Loans shall be due and payable (together
with accrued and unpaid interest thereon) on the Maturity Date.
 


Section 2.10. Evidence of Indebtedness.  (a)  Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this
Agreement.  The Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the Revolving Commitment and Term Loan Commitment of each
Lender, (ii) the amount of each Loan made hereunder by each Lender, the Class
and Type thereof and the Interest Period applicable thereto, (iii) the date of
each continuation thereof pursuant to Section 2.7, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.7,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof.  The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note  and/or a Term Loan Note and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.
 
Section 2.11. Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York
time)  not less than three (3) Business Days prior to any such prepayment, (ii)
in the case of any prepayment of any Base Rate Borrowing, not less than one
Business Day prior to the date of such prepayment, and (iii) in the case of
Swingline Borrowings, prior to 11:00 a.m. (New York time) on the date of such
prepayment.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19.  Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.4.  Each prepayment of
a Borrowing shall be applied ratably to the Loans comprising such Borrowing, and
in the case of a prepayment of a Term Loan Borrowing, to principal installments
in inverse order of maturity.
 
Section 2.12. Mandatory Prepayments.  If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.8 or otherwise, the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19.  Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Base Rate Loans to the
full extent thereof, and finally to Eurodollar Loans to the full extent
thereof.  If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure.  Such account shall be administered in accordance with Section
2.22(g) hereof.
 
 
 
31

--------------------------------------------------------------------------------

 
 
Section 2.13. Interest on Loans.
 
(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
 
(b) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.
 
(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Pe­riod plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.
 
(d) Interest on the principal amount of all Loans shall accrue from and
includ­ing the date such Loans are made to but excluding the date of any
repay­ment thereof.  Interest on all outstanding Base Rate Loans shall be
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Commitment Termination Date or the Maturity Date,
as the case may be.  Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three months
or 90 days, respectively, on each day which occurs every three months or 90
days, as the case may be, after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date or the Maturity Date, as the case may
be.  Interest on each Swingline Loan (other than a Swingline Loan that is a Base
Rate Loan which shall be payable as set forth above) shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Revolving Commitment Termination Date.  Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof.  All
Default Interest shall be payable on demand.
 
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly con­firmed in writing).  Any
such determination shall be conclusive and binding for all purposes, absent
manifest error.
 
Section 2.14. Fees.
 
(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the daily amount of
the Revolving Commitment (whether used or unused) of such Lender during the
Availability Period; provided, that if such Lender continues to have any
Revolving Credit Exposure after the Revolving Commitment Termination Date, then
the facility fee shall continue to accrue on the daily amount of such Revolving
Credit Exposure from and after the Revolving Commitment Termination Date to the
date that all of such Lender’s Revolving Credit Exposure has been paid in full.
 
 
 
 
32

--------------------------------------------------------------------------------

 
(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Term Loan  Commitment of such Lender during the Term Loan
Commitment Availability Period.
 
(d) The Borrower agrees to pay (i) quarterly in arrears to the Administrative
Agent, for the account of each Lender, a letter of credit fee with respect to
its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.13(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.
 
(e) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.
 
(f) Accrued fees under paragraphs (b), (c) and above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on March 31, 2007 and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.
 
Section 2.15. Computation of Interest and Fees.
 
All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 days, as the case may be, and
all computations of interest based on LIBOR or the Federal Funds Rate and of
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed).  Each determination by the Administrative Agent
of an interest amount or fee hereunder shall be made in good faith and, except
for manifest error, shall be final, con­clusive and binding for all purposes.
 
 
 
33

--------------------------------------------------------------------------------

 


Section 2.16. Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be)  Eurodollar Loans for such
Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giv­ing rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.


 Section 2.17. Illegality.  If, after the date of this Agreement, any Change in
Law shall make it unlawful or impossible for any Lender to make, maintain or
fund any Eurodollar Loan and such Lender shall so promptly notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended.  In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date.  Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.
 
 
 
34

--------------------------------------------------------------------------------

 
 
Section 2.18. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered; provided, that amounts paid under this Section 2.18(a) shall be
without duplication of amounts paid under Section 2.20 and shall not include
Excluded Taxes.


(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the ef­fect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written de­mand by such Lender (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.
 
(c) A certifi­cate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.  The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.
 
 
 
35

--------------------------------------------------------------------------------

 
 
(d) Except as provided in Section 2.18(e), failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section 2.18
shall not constitute a waiver of such Lender’s or the Issuing Bank’s right to
demand such compensation;
 
(e) Notwithstanding anything to the contrary in this Section 2.18, the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 2.18 for any amounts incurred prior to the date that such Lender or
the Issuing Bank notifies the Borrower of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect.
 
  Section 2.19. Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan.  A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
 
Section 2.20. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
 
 
36

--------------------------------------------------------------------------------

 
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 
 
 
37

--------------------------------------------------------------------------------

 
 
(f) For any period with respect to which a Foreign Lender has failed to provide
the Borrower with the appropriate form, certificate or other document described
in Section 2.20(e) (other than if such failure is due to a Change in Law,
occurring subsequent to the date on which a form, certificate or other document
originally was required to be provided, or if such form, certificate or other
document otherwise is not required under subsection (e) above), such Foreign
Lender shall not be entitled to the additional payment or indemnification under
Section 2.20(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrower shall take such steps as the Foreign Lender
shall reasonably request to assist the Foreign Lender to recover such Taxes.
 
(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid amounts pursuant to this Section 2.20, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.20 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant governmental authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
governmental authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
governmental authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
    Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon (New York time) on the date when due, in immediately available funds,
free and clear of any defenses, rights of set-off, counterclaim, or withholding
or deduction of taxes.  Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at the
Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Loans and participations in LC Disbursements and Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
 
 
39

--------------------------------------------------------------------------------

 
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c) and (d), 2.6(a), 2.21(d), 2.22(d) or (e) or 10.3(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
    Section 2.22. Letters of Credit.
 
(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance with respect to all other Letters
of Credit.  Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.
 
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
 
 
 
40

--------------------------------------------------------------------------------

 
 
(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof.  Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
 
(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof.  The Issuing Bank shall notify the Borrower and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
 
(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank.  Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
 
 
 
41

--------------------------------------------------------------------------------

 
 
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.13(d).
 
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
 
 
 
42

--------------------------------------------------------------------------------

 
 
(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter.  Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
 
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
 
(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi) The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
 
 
43

--------------------------------------------------------------------------------

 

 
(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, performance under
Letters of Credit by the Issuing Bank, its correspondents, and the beneficiaries
thereof will be governed by (i) either (x) the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) or (y) the rules of the “Uniform Customs and Practices for
Documentary Credits” (1993 Revision), International Chamber of Commerce
Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.
 
    Section 2.23. Increase of Commitments; Additional Lenders.
 
(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, Borrower may, upon at least 30 days’ written notice
to the Administrative Agent (who shall promptly provide a copy of such notice to
each Lender),  propose to increase the Commitments by an additional $100,000,000
(the amount of any such increase, the “Additional Commitment Amount”).  Each
Lender shall have the right for a period of 15 days following receipt of such
notice, to elect by written notice to the Borrower and the Administrative Agent
to increase its Commitment by a principal amount equal to its Pro Rata Share of
the Additional Commitment Amount.  No Lender (or any successor thereto) shall
have any obligation to increase its Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Lender to
increase its Commitment shall be made in its sole discretion independently from
any other Lender.
 
(b) If any Lender shall not elect to increase its Commitment pursuant to
subsection (a) of this Section 2.23, the Borrower may designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Revolving Commitment and in the case of
any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed.  The sum of the increases in the Commitments
of the existing Lenders pursuant to this subsection (b) plus the Commitments of
the Additional Lenders shall not in the aggregate exceed the unsubscribed amount
of the Additional Commitment Amount.
 
 
 
44

--------------------------------------------------------------------------------

 
 
(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.23 shall become effective upon the receipt by the Administrative Agent
of an supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower, by each Additional Lender and by
each other Lender whose Revolving Commitment is to be increased, setting forth
the new Commitments of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof, together with Notes evidencing such increase in the
Commitments, and such evidence of appropriate corporate authorization on the
part of the Borrower with respect to the increase in the Commitments and such
opinions of counsel for the Borrower with respect to the increase in the
Commitments as the Administrative Agent may reasonably request.
 
(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Commitments shall automatically be increased by the amount of the
Commitments added through such supplement or joinder and Schedule III shall
automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the addition of such Commitments.
 
(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.23 that is not pro rata among all Lenders, (x) within five
Business Days, in the case of any Base Rate Loans then outstanding, and at the
end of the then current Interest Period with respect thereto, in the case of any
Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in their
entirety and, to the extent the Borrower elects to do so and subject to the
conditions specified in Article III, the Borrower shall reborrow Loans from the
Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Loans are held by the Lenders
in proportion to their respective Commitments after giving effect to such
increase and (y) effective upon such increase, the amount of the participations
held by each Lender in each Letter of Credit then outstanding shall be adjusted
automatically such that, after giving effect to such adjustments, the Lenders
shall hold participations in each such Letter of Credit in proportion to their
respective Commitments.
 
Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.25. Replacement of Lenders.  If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.20, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent with respect to the proposed
assignee, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of all Loans and participations in Letters of Credit owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.18 or payments required to
be made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
 
 
45

--------------------------------------------------------------------------------

 
 
    Section 2.26. Extensions of Maturity Date or Revolving Commitment
Termination Date.
 
After the first anniversary of the Closing Date and at least 45 days prior to
the scheduled Maturity Date and Revolving Commitment Termination Date then in
effect, the Borrower may (but in no event more than once per year or twice
during the term of this Agreement), by written notice to the Administrative
Agent, request that the scheduled Maturity Date and Revolving Commitment
Termination Date then in effect be extended for a twelve-month period, effective
as of a date selected by the Borrower (the “Extension Effective Date”); the
Extension Effective Date shall be at least 45 days, but not more than 60 days,
after the date such extension request is received by the Administrative Agent
(the “Extension Request Date”).  Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender thereof, and approval by
the Required Lenders shall be necessary for the extension to become
effective.  If a Lender agrees, in its individual and sole discretion, to so
extend its Revolving Credit Commitment or Maturity Date, as applicable, (an
“Extending Lender”), it shall deliver to the Administrative Agent a written
notice of its agreement to do so no later than 15 days after the Extension
Request Date (or such later date to which the Borrower and the Administrative
Agent shall agree), and the Administrative Agent shall promptly thereafter
notify the Borrower of such Extending Lender's agreement to extend its Revolving
Credit Commitment or Maturity Date, as applicable, (and such agreement shall be
irrevocable until the Extension Effective Date).  The Revolving Credit
Commitment or Term Loan Commitment of any Lender that fails to accept or respond
to the Borrower's request for extension of the Maturity Date and Revolving
Commitment Termination Date (a “Declining Lender”) shall be terminated on the
Maturity Date and Revolving Commitment Termination Date then in effect for such
Lender (without regard to any extension by other Lenders) and on such Maturity
Date and Revolving Commitment Termination Date the Borrower shall pay in full
the unpaid principal amount of all Loans owing to such Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement.  The
Administrative Agent shall promptly notify each Extending Lender of the
aggregate Commitments of the Declining Lenders.  Each Extending Lender may offer
to increase its respective Commitment by an amount not to exceed the aggregate
amount of the Declining Lenders' Commitments, and such Extending Lender shall
deliver to the Administrative Agent a notice of its offer to so increase its
Commitment no later than 30 days after the Extension Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and such
offer shall be irrevocable until the Extension Effective Date.  To the extent
the aggregate amount of additional Commitments that the Extending Lenders offer
pursuant to the preceding sentence exceeds the aggregate amount of the Declining
Lenders' Commitments, such additional Commitments shall be reduced on a pro rata
basis.  To the extent the aggregate amount of Commitments that the Extending
Lenders have so offered to extend is less than the aggregate amount of
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right but not the obligation to require any Declining Lender to
(and any such Declining Lender shall) assign in full its rights and obligations
under this Agreement to one or more banks or other financial institutions (which
may be, but need not be, one or more of the Extending Lenders) which at the time
agree to, in the case of any such Person that is an Extending Lender, increase
its Commitment and in the case of any other such Person (a “New Lender”) become
a party to this Agreement; provided that (i) such assignment is otherwise in
compliance with Section 10.04, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Loans owing to such Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement and (iii) any
such assignment shall be effective on the date on or before such Extension
Effective Date as may be specified by the Borrower and agreed to by the
respective New Lenders and Extending Lenders, as the case may be, and the
Administrative Agent.  If, but only if, Extending Lenders and New Lenders, as
the case may be, have agreed to provide Commitments in an aggregate amount
greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in Section 3.2 are met, the Termination Date in effect with respect to such
Extending Lenders and New Lenders shall be extended by twelve months.
 
 
 
46

--------------------------------------------------------------------------------

 
 


ARTICLE III
 


 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
  Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
 
(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including upfront fees for the
Lenders and reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or
SunTrust Capital Markets, Inc., as Arranger.
 
 
 
47

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent (or its counsel) shall have received the following:
 
(i) a counterpart of this Agreement and each other Loan Document (other than the
Notes) signed by or on behalf of each party hereto or written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;
 
(ii) duly executed Revolving Credit and Term Notes payable to such Lender and
the Swingline Note payable to the Swingline Lender, in each case, only if
requested by such Lender at least one (1) Business Day prior to the Closing
Date;
 
(iii) delivery of updated lien searches in form and substance reasonably
satisfactory to the Administrative Agent;
 
(iv) a certificate of the Secretary or Assistant Secre­tary of the General
Partner in the form of Exhibit 3.1(b)(iv), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, the partnership
agreement, or comparable organizational documents and authorizations of the
Borrower, authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party, and attaching true and correct
copies of the TC PipeLines ILP Agreement, the Tuscarora ILP Partnership
Agreement, the Northern Border Partnership Agreement;
 
(v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of the Borrower and its General Partner, together with
certificates of good standing or existence, as may be avail­able from the
Secretary of State of the jurisdiction of organization of the Borrower and its
General Partner, and each other jurisdiction where the Borrower is required to
be qualified to do business as a foreign corporation;
 
(vi) a certificate signed by a responsible officer, certifying the name, title
and true signature of each officer of the General Partner executing the Loan
Documents on behalf of the Borrower to which the Borrower is a party;
 
(vii) a favorable written opinion of Orrick, Herrington & Sutcliffe LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lend­ers, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
 
(viii) a certificate in the form of Exhibit 3.1(b)(viii), dated the Closing Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of the Borrower set forth
in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
 
 
 
48

--------------------------------------------------------------------------------

 
 
(ix) [RESERVED];
 
(x) copies of the audited financial statements of GLGT for its fiscal years
ended 2004 and 2005 and the internally prepared quarterly financial statements
of GLGT for its fiscal quarter ended on September 30, 2006 as well as a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the Closing Date after giving effect to the GLGT Acquisition; and
 
(xi) a certificate dated as of the Closing Date and signed by a responsible
officer, attaching true and correct copies of all consents, approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any Requirement of Law, or by any Contractual Obligation
of the Borrower, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing.
 
  Section 3.2. Each Credit Event.  The obligation of each Lender to make a Loan
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:
 
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
 
(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of the Borrower set forth in the
Loan Documents (other than the representation and warranty set forth in Section
4.4(b)) shall be true and correct in all material respects on and as of the date
of such Borrowing or the date of issuance, amendment, extension or renewal of
such Letter of Credit, in each case before and after giving effect thereto;
 
(c) the Borrower shall have delivered the required Notice of Borrowing; and
 
(d) with respect to any Term Loan Borrowing made after the Closing Date, the
proceeds of such Borrowing shall be used solely to finance the GLGT Acquisition.
 
Each Loan and each issuance, amendment, extension or renewal of any Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
Section 3.3. Delivery of Documents.  All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory in all respects to the Administrative Agent.
 
 
 
49

--------------------------------------------------------------------------------

 
 
       Section 3.4. Effect of Amendment and Restatement.  Upon this Agreement
becoming effective pursuant to Section 3.1, from and after the Closing
Date:  all terms and conditions of the Existing Credit Agreement and any other
“Loan Document” as defined therein, as amended and restated by this Agreement
and the other Loan Documents being executed and delivered on the Closing Date,
shall be and remain in full force and effect, as so amended and restated, and
shall constitute the legal, valid, binding and enforceable obligations of the
parties thereto to Lenders and Administrative Agent.  Without limiting the
generality of the foregoing:
 
(a)           the terms and conditions of the Existing Credit Agreement shall be
amended and restated as set forth herein and, as so amended and restated, shall
be amended and restated in their entirety, but shall be amended and restated
only with respect to the rights, duties and obligations among Borrower, Lenders
and Administrative Agent accruing from and after the Closing Date;
 
(b)           this Agreement shall not in any way release or impair the rights,
duties or Obligations created pursuant to the Existing Credit Agreement or any
other Loan Document or affect the relative priorities thereof, in each case to
the extent in force and effect thereunder as of the Closing Date, except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties and Obligations
are assumed, ratified and affirmed by the Borrower;
 
(c)           all indemnification obligations of the Borrower under the Existing
Credit Agreement and any other Loan Documents shall survive the execution and
delivery of this Agreement and shall continue in full force and effect for the
benefit of Lenders, Administrative Agent, and any other Person indemnified under
the Existing Credit Agreement or any other Loan Document at any time prior to
the Closing Date;
 
(d)           the Obligations incurred under the Existing Credit Agreement
shall, to the extent outstanding on the Closing Date, continue outstanding under
this Agreement and shall not be deemed to be paid, released, discharged,
extinguished or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder;
 
(e)            the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or
Administrative Agent under the Existing Credit Agreement, nor constitute a
waiver of any covenant, agreement or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby; and
 
(f)            any and all references in the Loan Documents to the Existing
Credit Agreement shall, without further action of the parties, be deemed a
reference to the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter.
 
 
 
 
50

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
       Section 4.1. Existence; Power.  The Borrower and each of its Subsidiaries
(i) is duly orga­nized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) ­has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 4.2. Organizational Power; Authorization.  The execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational, and if required, general partner action. This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which the Borrower is a party, when executed and
delivered by the Borrower, will constitute, valid and binding obligations of the
Borrower, en­forceable against it in accordance with their re­spective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and of the other Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect, (b)
will not violate any Requirements of Law applicable to the Borrower or any of
its Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding on the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.
 
Section 4.4. Financial Statements.
 
(a) The Borrower has furnished to each Lender (i) the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2005 and
the related consolidated statements of income, partners’ equity and cash flows
for the Fiscal Year then ended audited by KPMG LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of September
30, 2006, and the related unaudited consolidated statements of in­come and cash
flows for the Fiscal Quarter and year-to-date period then ending, certified by a
Responsible Officer.  Such financial statements fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of op­erations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).
 
 
 
51

--------------------------------------------------------------------------------

 
 
(b) Since December 31, 2005, there have been no changes with respect to the
Borrower, its Subsidiaries, Northern Border and Tuscarora which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.
 
  Section 4.5. Litigation and Environmental Matters.
 
(a) No litigation, investigation or proceeding of or before any arbitra­tors or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable likelihood of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
 
(b) Except for the matters set forth on Schedule 4.5 and except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
Section 4.6. Compliance with Laws and Agreements.  The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith, except those as have been obtained or made
and are in full force and effect.
 
Section 4.8. Taxes.  The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary is liable have timely filed or caused
to be filed all Federal income tax returns and all other material tax returns
that are re­quired to be filed by them, and have paid all taxes shown to be due
and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by ap­propriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
 
 
 
52

--------------------------------------------------------------------------------

 
 
Section 4.9. Margin Regulations.  None of the pro­ceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U.  Neither the Borrower nor its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  With respect to the Plans, (a) the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and (b) the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, where the liability, if any, in (a) or (b) above could
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.11. Ownership of Property.  Except as could not reasonably be expected
to result in a Material Adverse Effect:
 
(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
4.4 or purported to have been acquired by the Borrower or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are material to the
business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.
 
(b) Except as could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, each of the Borrower and its
Subsidiaries owns, or is licensed, or otherwise has the right, to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe in any material respect on the
rights of any other Person.
 
(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts with such
deductibles and covering such risks of loss or damage of the kinds customarily
carried by companies in the same or similar businesses operating in the same or
similar locations, which may include self-insurance, if determined by the
Borrower to be reasonably prudent and consistent with business practices as in
effect on the date hereof.
 
 
 
53

--------------------------------------------------------------------------------

 
 
Section 4.12. Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not materially
misleading;
 
Section 4.13. Labor Relations.  There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.14. Subsidiaries.  Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary, in each case as of the Closing Date.
 
Section 4.15. Insolvency.  After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, as amended from
time to time, or be unable to pay its debts generally as such debts become due,
or have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.
 
Section 4.16. OFAC.  The Borrower (i) is not a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) does not knowingly engage in any dealings or transactions
prohibited by Section 2 of such executive order, or is not otherwise knowingly
associated with any such person in any manner violative of Section 2, or (iii)
is not a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
Section 4.17. Patriot Act.  The Borrower is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
 
 
54

--------------------------------------------------------------------------------

 
 


ARTICLE V

 
AFFIRMATIVE COVENANTS
 
Until the Termination Date, the Borrower covenants and agrees that:
 
 Section 5.1. Financial Statements and Other Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a) as soon as available and in any event within 105 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited financial statements for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income, partners’
equity and cash flows (together with all footnotes thereto) of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by KPMG LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the exami­nation by such accountants in connection
with such consoli­dated financial statements has been made in accordance with
generally accepted auditing standards;
 
(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of any Fiscal Year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of in­come and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year;
 
(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate; and
 
(d) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request; and
 
 
 
 
55

--------------------------------------------------------------------------------

 
(e) simultaneously with the GLGT Acquisition, a certified copy of the GLGT
Partnership Agreement.
 
So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.


Section 5.2. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect;
 
(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, since the Closing Date, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $15,000,000; and
 
(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any Material Indebtedness of the Borrower or
any of its Subsidiaries.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its (a) legal existence;
provided, that nothing in this Section 5.3(a) shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3 and (b)
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names except for any failure to preserve, renew
or maintain any such right, license, permit, privilege, franchise, patent,
copyright, trademark or trade name as could not reasonably be expected to result
in a Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make any such payment could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.
 
Section 5.7. Visitation, Inspection, Etc.  The Borrower will, and will cause
each of its Subsidiaries to, permit at any reasonable time and from time to time
and upon reasonable notice, the Administrative Agent or any of its agents or
representatives, to (i) permit the Administrative Agent or any representatives
thereof to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and (ii) use
commercially reasonable efforts to provide for the Administrative Agent or any
representatives thereof (in the presence of representatives of the Borrower) to
meet with the independent certified public accountants; provided, however, if an
Event of Default has occurred and is continuing, no prior notice  of such visit
or inspection shall be required of the Borrower and its Subsidiaries; provided,
that any such visits or inspections shall be subject to such conditions as the
Borrower and each of its Subsidiaries shall deem necessary based on reasonable
considerations of safety and security; and provided, further, that neither the
Borrower nor any Subsidiary shall be required to disclose to the Administrative
Agent or any representatives thereof any information which is subject to the
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information or which is prevented from disclosure pursuant to a
confidentiality agreement with third parties.
 
Section 5.8. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except as could not reasonably be expected to have a
Material Adverse Effect, and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, which may include self-insurance, if
determined by the Borrower to be reasonably prudent and consistent with business
practices as in effect on the date hereof.
 
 
 
57

--------------------------------------------------------------------------------

 
 
Section 5.9. Use of Proceeds and Letters of Credit.  The Borrower will use the
proceeds of all Loans to finance working capital needs and for investments
permitted hereby, including the GLGT Acquisition, and for other general
corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general corporate purposes.
 
      Section 5.10. Maintenance of Tax Status.  The Borrower shall take all
action necessary to prevent the Borrower from being, and will take no action
which would have the effect of causing the Borrower to be, treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes.
 


ARTICLE VI
 
FINANCIAL COVENANTS
 
Until the Termination Date, the Borrower covenants and agrees that:
 
Section 6.1. Leverage Ratio.  (a) The Borrower and its Subsidiaries will
maintain on a consolidated basis as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending December 31, 2006, a Leverage Ratio of
not greater than 4.75:1.00 (the “Required Threshold”), provided, however, that
if the Borrower consummates one or more acquisitions permitted under this
Agreement in which the aggregate purchase price of all such acquisitions is
$25,000,000 or more, then the Required Threshold shall be increased to 5.50 to
1.00 for the first three fiscal reporting periods during any 12-month period
immediately following the consummation of such acquisitions; provided, however
that in determining compliance with the Leverage Ratio, TransCanada Subordinated
Debt in an amount not to exceed $300,000,000 shall not be included in such
calculation.  The Borrower’s compliance with this requirement shall be
calculated on a rolling four quarter basis, measured on the last day of each
fiscal quarter.  For purposes of the foregoing, to the extent Consolidated Total
Funded Debt includes outstanding amounts under Hybrid Securities, then a portion
of the amount of such Hybrid Securities not to exceed a total of 15% of Total
Capitalization may be excluded from Consolidated Total Funded Debt (the
“Excluded Hybrid Securities”).
 
 
58

--------------------------------------------------------------------------------

 
 
          (b) Notwithstanding the forgoing, the Borrower may elect, after giving
effect to the GLGT Acquisition, to increase the Required Threshold to 6.00 to
1.00 through the Fiscal Quarter ending September 30, 2007 (and the Borrower
shall be deemed to have made such an election at the time the aggregate
principal amount of the Loans outstanding exceeds $880,000,000;  provided
that such increase in the principal amount of the Loans outstanding is a result
of the proceeds of such Loans being used to consummate the GLGT Acquisition). 
If the Borrower makes such an election to increase the Required Threshold (i)
the Applicable Margin for Revolving Eurodollar Loans shall be 0.95% per annum
and the Applicable Margin for Revolving Base Rate Loans shall be 0.50% per
annum, (ii) the Applicable Percentage for the Facility Fee for Revolving Loans
shall be 0.20% per annum, (iii) the Utilization Premium shall be 0.10% per
annum, (iv) the Applicable Margin for Term Loan Eurodollar Loans shall be 1.25%
per annum and the Applicable Margin for Term Loan Base Rate Loans shall be 0.50%
per annum, and (v) the Applicable Percentage for the Commitment Fee for Term
Loans shall be 0.20% per annum, until such time as the Leverage Ratio of the
Borrower and its Subsidiaries is 5.50:1.00. Solely for the purposes of
determining the Leverage Ratio pursuant to the immediately preceding sentence,
Adjusted Cash Flow shall be deemed to be $174,000,000 until the delivery of the
first Compliance Certificate following the closing of the GLGT Acquisition (the
“First Compliance Certificate”); provided that in the event that the First
Compliance Certificate reflects a Leverage Ratio in excess of 5.50:1.00, the
Borrower shall immediately pay to the Administrative Agent for the account of
the Lenders the accrued additional interest that would have been owed during the
prior period as if the Borrower had never achieved a Leverage Ratio equal to or
less than 5.50:1.00.  Notwithstanding the foregoing, if the Borrower makes the
election to increase the Required Threshold as provided for above, the Borrower
and its Subsidiaries will be required to maintain, on a consolidated basis as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2007, a Leverage Ratio of not greater than 4.75:1.00, subject to
allowances for temporary increases in the Required Threshold to 5.50:1.00 as
provided in Section 6.1(a) above.


Section 6.2. Interest Coverage Ratio.  The Borrower and its Subsidiaries will
maintain on a consolidated basis as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending December 31, 2006, an Interest
Coverage Ratio of not less than 3.00:1.00.  For the purposes of the foregoing,
to the extent Consolidated Interest Expense includes interest expense under
Excluded Hybrid Securities, then an amount equal to such interest expense
multiplied by the Moody’s Equity Credit  shall be excluded from Consolidated
Interest Expense. In determining compliance with the Interest Coverage Ratio,
interest expense with respect to TransCanada Subordinated Debt shall not be
included in such calculation.
 


ARTICLE VII
 
NEGATIVE COVENANTS
 
Until the Termination Date, the Borrower covenants and agrees that:
 
       Section 7.1. The Borrower will not permit any of its Subsidiaries to
create, incur, assume or suffer to exist any Indebtedness, except (“Permitted
Indebtedness”):
 
(a) Indebtedness of the Subsidiaries of the Borrower listed in Schedule 7.1(a)
and existing on the date of this Agreement and extensions, renewals,
refinancings and replacements thereof; provided that (A) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced plus the amount of fees, expenses, premiums and accrued
interest paid in connection with such refinancing and (B) the final maturity of
such refinancing debt is not shorter than the maturity of the Indebtedness being
replaced;
 
(b) endorsements of checks or drafts in the ordinary course of business;
 
 
 
59

--------------------------------------------------------------------------------

 
 
(c) Indebtedness of the Subsidiaries of the Borrower resulting from loans made
by the Borrower to a Subsidiary or loans made by a Subsidiary to another
Subsidiary;
 
(d) other Indebtedness of the Subsidiaries of the Borrower (excluding
Indebtedness otherwise permitted in this Section 7.1) which does not exceed
$35,000,000 outstanding at any time in the aggregate;
 
(e) Permitted Subordinated Debt;
 
(f) Guarantees of the Subsidiaries of the Borrower in respect of Permitted
Indebtedness of other Subsidiaries of the Borrower or Guarantees of the
Subsidiaries of the Borrower in respect of Indebtedness of the Borrower
permitted by this Agreement;
 
(g) Indebtedness of any Person which becomes a Subsidiary of the Borrower after
the Closing Date and extensions, renewals, refinancings and replacements
thereof; provided that (A) the principal amount of any such refinancing does not
exceed the principal amount of the Indebtedness being refinanced plus the amount
of reasonable fees, expenses, premiums and accrued interest paid in connection
with such refinancing and (B) the final maturity of such refinancing debt is not
shorter than the maturity of the Indebtedness being replaced; provided further,
that (1) such Indebtedness exists at the time such Person becomes a Subsidiary
and is not created or incurred in contemplation of or in connection with such
Person becoming a Subsidiary and (2) no Default or Event of Default exists at
the time such Person becomes a Subsidiary and immediately after such Person
becomes a Subsidiary.
 
provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.
 
Borrower will not, and will not permit any Subsidiary to, issue any preferred
shares or other preferred partnership, limited liability company or other equity
interests that (i) mature or are mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, (ii) are or may become redeemable or
repurchaseable by Borrower or such Subsidiary at the option of any holders
thereof, in whole or in part or (iii) are convertible or exchangeable at the
option of any holders thereof for Indebtedness not permitted by this Agreement,
on or prior to, in the case of clause (i), (ii) or (iii), the first anniversary
of the Revolving Commitment Termination Date.
 
       Section 7.2. Negative Pledge.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:
 
(a) Permitted Encumbrances;
 
(b) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
 
60

--------------------------------------------------------------------------------

 
 
(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by this Agreement, (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the original cost of acquiring, constructing or improving such fixed or
capital assets;
 
(d) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
 
(e) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (f) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
 
(f) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or status to purchase or designate a
purchaser of, or order the sale of, any property of the Borrower or any
Subsidiary upon payment of reasonable compensation therefor or to terminate any
franchise, license or other rights or to regulate the property and business of
the Borrower or any Subsidiary;
 
(g) Liens on cash and cash equivalents granted pursuant to master netting
agreements entered into in the ordinary course of business in connection with
Hedging Transactions; provided that (i) the transactions secured by such Liens
are governed by standard International Swaps and Derivatives Association, Inc.
(“ISDA”) documentation, and (ii) such Hedging Transactions consist of derivative
transactions contemplated to be settled in cash and not by physical delivery and
are designed to minimize the risk of fluctuations in oil and gas prices,
interest rates or foreign currency rates with respect to the Borrower’s and its
Subsidiaries’ operations in the ordinary course of its business;
 
(h) Liens pursuant to master netting agreements entered into in the ordinary
course of business in connection with Hedging Transactions, in each case
pursuant to which the Borrower or any Subsidiary of the Borrower, as a party to
such master netting agreement and as pledgor, pledges or otherwise transfers to
the other party to such master netting agreement, as pledgee, in order to secure
the Borrower’s or such Subsidiary’s obligations under such master netting
agreement, a Lien upon and/or right of set off against, all right, title, and
interest of the pledgor in any obligations of the pledgee owed to the pledgor,
together with all accounts and general intangibles and payment intangibles in
respect of such obligations and all dividends, interest, and other proceeds from
time to time received, receivable, or otherwise distributed in respect of, or in
exchange for, any or all of the foregoing;
 
 
61

--------------------------------------------------------------------------------

 
(i) Liens securing Indebtedness permitted under Section 7.1(g); and
 
(j) After consummation of the Tuscarora Acquisition, Liens not otherwise
permitted by this Section 7.2 if at the time of, and after giving effect to, the
creation or assumption of any such Lien, the aggregate of all obligations of the
Borrower and its Subsidiaries secured by any Liens not otherwise permitted
hereby does not exceed five percent (5%) of the sum of (i) the consolidated
owners’ equity, determined in accordance with GAAP, of the Borrower and its
Subsidiaries, and (ii) Consolidated Total Funded Debt.
 
       Section 7.3. Fundamental Changes.
 
(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
Capital Stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, then (i) the Borrower or any Subsidiary may
merge with a Person if the Borrower (or such Subsidiary if the Borrower is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may merge
into another Subsidiary; (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to another Subsidiary, and (iv) any Subsidiary may sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of or other equity interest or may liquidate or
dissolve if no Default or Event of Default has occurred and is continuing or
would result therefrom, and the Borrower determines in good faith that such
sale, lease, transfer, disposition, liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 7.3 have the effect of releasing the Borrower from any of its
obligations and liabilities under this Agreement or the other Loan Documents.
 
(b) So long as Northern Border is a Significant Subsidiary of the Borrower, the
Borrower shall not provide its consent to, or vote to, permit Northern Border to
lease, sell or otherwise dispose of its assets to any other Person except:
(i) sales of inventory, investments, and other assets in the ordinary course of
business, (ii) leases, sales or other dispositions of its assets that, together
with all other assets of Northern Border previously leased, sold or disposed of
(other than disposed of pursuant to this Section 7.3(b)) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a substantial portion of the assets of Northern
Border, (iii) sales of assets which are concurrently leased back,
(iv) dispositions of assets which are obsolete or no longer used or useful in
the business of Northern Border, and (v) as permitted pursuant to the Northern
Border Partnership Agreement as in effect on the Closing Date.
 
 
62

--------------------------------------------------------------------------------

 
 
(c) So long as GLGT is a Significant Subsidiary of the Borrower, the Borrower
shall not provide its consent to, or vote to, permit GLGT to lease, sell or
otherwise dispose of its assets to any other Person except: (i) sales of
inventory, investments, and other assets in the ordinary course of business,
(ii) leases, sales or other dispositions of its assets that, together with all
other assets of GLGT previously leased, sold or disposed of (other than disposed
of pursuant to this Section 7.3(b)) during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a substantial portion of the assets of GLGT, (iii) sales of assets
which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of GLGT, and (v) as
permitted pursuant to the GLGT Partnership Agreement as in effect on the Closing
Date.
 
(d) The Borrower shall not engage in any business activity except (i) the direct
or indirect ownership of a limited partner interest in TC PipeLines ILP, TC GL
ILP and Tuscarora ILP, (ii) the ownership or operation of energy infrastructure
assets and/or (iii) such activities as may be incidental or related
thereto.  Neither TC PipeLines ILP, TC GL ILP nor Tuscarora ILP shall, and the
Borrower shall not permit any of its Subsidiaries to, engage, directly or
indirectly, in any business activity not related to the ownership or operation
of energy infrastructure assets.
 
       Section 7.4. Investments, Loans, Etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:
 
(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);
 
(b) Permitted Investments;
 
(c) Guarantees constituting Indebtedness permitted by Section 7.1;
 
(d) Loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;
 
(e) Accounts receivable or other indebtedness and extensions of trade credit
which arose in the ordinary course of such Person’s business;
 
(f) Prepaid expenses of such Person incurred and prepaid in the ordinary course
of business;
 
(g) Endorsements of instruments for deposit or collection in the ordinary course
of business;
 
 
63

--------------------------------------------------------------------------------

 
 
(h) Hedging Transactions permitted by Section 7.9;
 
(i) Investments permitted by Section 7.3(d); and
 
(j) Investments made as part of the GLGT Acquisition.
 
       Section 7.5. Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
Subsidiaries of the Borrower solely in shares of any class of its Capital Stock,
(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other holders of its Capital
Stock if such Subsidiary is not wholly owned by the Borrower and other wholly
owned Subsidiaries, (iii) so long as no Event of Default has occurred and is
continuing, distributions on the Limited Partnership Units and General Partners’
interests in accordance with the Borrower Partnership Agreement, (iv) Permitted
Tax Distributions, (v) payments made with respect to the TransCanada
Subordinated Debt to the extent allowed under the Subordination Agreement and
(vi) payments made with respect to Permitted Subordinated Debt to the extent
allowed by the terms of the agreements entered into connection therewith, which
agreements shall have been approved by the Administrative Agent and the Required
Lenders.
 
       Section 7.6. Transactions with Affiliates.  Except as set forth in
Schedule 7.6, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b) any
Restricted Payment permitted by Section 7.5 and (c) any Investment permitted by
Section 7.4.
 
       Section 7.7. Restrictive Agreements.  The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, to secure any obligations owing under the Loan Documents, except by
indentures or other agreements governing Indebtedness of the Borrower requiring
that such Indebtedness be secured by an equal and ratable Lien with any Lien
that may be granted to secure any obligations owing under the Loan Documents, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary, to Guarantee Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its prop­erty or assets to the Borrower or any
Subsidiary of the Borrower; provided, that the foregoing shall not apply to (i)
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document or any loan or credit agreement governing Indebtedness permitted by
this Agreement, (ii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) customary provisions in leases restricting
the assignment thereof, (iv) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien permitted by this Agreement
which affects only the property that is the subject of such Lien, (v)
restrictions which are not more restrictive than those contained in this
Agreement and are contained in any documents governing any Indebtedness incurred
after the Closing Date and permitted in accordance with the provisions of this
Agreement, (vi) in the case of any joint venture, customary restrictions in such
person’s organizational or governing documents or pursuant to any joint venture
agreement or stockholders agreement or (vii) any agreement in effect at the time
a Person first became a Subsidiary, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary and such
agreement only applies to Subsidiaries of such Person.
 
 
 
64

--------------------------------------------------------------------------------

 
 
Section 7.8. Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
      Section 7.9. Hedging Transactions.  The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.  Solely for
the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness but shall be deemed to exclude any Hedging Transaction in which the
Borrower hedges the issuance price of its Limited Partnership Units in
connection with an anticipated offering of additional Limited Partnership Units)
is not a Hedging Transaction entered into in the ordinary course of business to
hedge or mitigate risks.
 
       Section 7.10. Certain Amendments to Cash Distribution Policies and
Partnership Agreements.   The Borrower agrees that it shall not consent to, vote
in favor of or permit any amendment of (a) the cash distribution policies of the
Borrower, TC PipeLines ILP, TC GL ILP, Tuscarora ILP, Northern Border, GLGT
(after closing of the GLGT Acquisition) or Tuscarora in any manner which would
materially adversely affect the rights and remedies of Lenders under and in
connection with this Agreement, the Notes or any other Loan Document; or (b) the
Borrower Partnership Agreement, the TC PipeLines ILP Limited
Partnership Agreement, the Tuscarora ILP Partnership Agreement, the Northern
Border Partnership Agreement, the TC GL Partnership Agreement, the GLGT
Partnership Agreement (after closing of the GLGT Acquisition) or the Tuscarora
Partnership Agreement in any manner which would (i) have a material adverse
effect on the rights and remedies of Lenders under and in connection with this
Agreement, the Notes or any other Loan Document; or (ii) result in a Material
Adverse Effect.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 7.11. Accounting Changes.  The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
   Section 8.1. Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document and
any amendments or modifications hereof shall prove to be incorrect in any
material respect when made or deemed made or submitted; or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3(a) or Articles VI or VII; or
 
(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or
 
(f) the Borrower or any of its Significant Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, (i) any Material Indebtedness that is outstanding, when
and as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness, provided that the
foregoing shall not apply to any failure to pay any principal of, or premium or
interest on the TransCanada Subordinated Debt because such payment is prohibited
by the terms of the Subordination Agreement; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; (ii) any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or (iii) (A)
there occurs under any Hedging Transaction an Early Termination Date (as defined
in such Hedging Transaction) resulting from an event of default under such
Hedging Transaction as to which the Borrower or any of its Significant
Subsidiaries is the Defaulting Party (as defined in such Hedging Transaction)
and the value owed by the Borrower or any of its  Significant Subsidiaries as a
result thereof is greater than (individually or collectively) $15,000,000 and
such amount is not paid when due under such Hedging Transaction, or (B) there
occurs under any Hedging Transaction an Early Termination Date (as defined in
such Hedging Transaction) resulting from any Termination Event (as so defined)
under such Hedging Transaction as to which the Borrower or any of its
Significant Subsidiaries is an Affected Party (as defined in such Hedging
Transaction) and the value owed by the Borrower or any of its  Significant
Subsidiaries as a result thereof is greater than (individually or collectively)
$15,000,000 and such amount is not paid when due under such Hedging Transaction;
or
 
 
66

--------------------------------------------------------------------------------

 
 
(g) the General Partner, the Borrower or any of its Significant Subsidiaries
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of them or any substantial part of their property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 8.1,
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the General Partner, the Borrower or
any of its Significant Subsidiaries or for a substantial part of their assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any partnership action for the purpose of effecting
any of the foregoing; or
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, the Borrower or any of its Significant
Subsidiaries or their debts, or any substantial part of their assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the General Partner, the Borrower or
any of its Significant Subsidiaries or for a substantial part of their assets,
and in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
 
(i) the General Partner, the Borrower or any of its Significant Subsidiaries
shall admit in writing its inability to pay, or shall fail to pay, its debts as
they become due; or
 
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower or any of its
Significant Subsidiaries in an aggregate amount exceeding $15,000,000; or
 
 
67

--------------------------------------------------------------------------------

 
 
(k) any judgment or order for the payment of money in excess of $15,000,000 in
the aggregate shall be rendered against the Borrower or any of its Significant
Subsidiaries, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 8.1(k) if and for so long as (i) the amount of such
judgment or order is covered (subject to customary deductibles) by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A-“ by
A.M. Best Company, has been notified of, and has not denied coverage of, the
amount of such judgment or order; or
 
(l) any non-monetary judgment or order shall be rendered against the Borrower or
any of its Significant Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(m) a Change in Control shall occur or exist; or
 
(n) any lender holding the TransCanada Subordinated Debt fails to comply with
the terms of the Subordination Agreement, or if the Subordination Agreement
becomes null and void or unenforceable against any lender holding the
TransCanada Subordinated Debt, or any such lender asserts in writing that the
Subordination Agreement is void or unenforceable against such lender
 
then, and in every such event (other than an event with respect to the General
Partner, the Borrower or any of its Significant Subsidiaries described in clause
(g) or (h) of this Section 8.1) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the follow­ing actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.


 
68

--------------------------------------------------------------------------------

 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
   Section 9.1. Appointment of Administrative Agent.
 
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
 
Section 9.2. Nature of Duties of Administrative Agent.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be li­able for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negli­gence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
 
69

--------------------------------------------------------------------------------

 
 
Section 9.3. Lack of Reliance on the Administrative Agent.  Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4. Certain Rights of the Administrative Agent.  If the Administrative
Agent shall request instructions from the Required Lenders with re­spect to any
action or ac­tions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lend­ers; and the Administrative Agent shall not incur liability to any
Person by rea­son of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
ac­cordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), indepen­dent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
 
 
70

--------------------------------------------------------------------------------

 
 
Section 9.6. The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept de­posits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
  Section 9.7. Successor Administrative Agent.
 
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time.  If no suc­cessor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall there­upon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
       Section 9.8. Authorization to Execute other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
 
Section 9.9. Co-Documentation Agents; Co-Syndication Agents; Managing
Agents.  Each Lender hereby designates UBS Securities LLC and Royal Bank of
Canada as Co-Documentation Agents and agrees that the Co-Documentation Agents
shall have no duties or obligations under any Loan Documents to any Lender or
the Borrower.  Each Lender hereby designates BMO Capital Markets Financing Inc.
and The Royal Bank of Scotland plc as Co-Syndication Agents and agrees that the
Co-Syndication Agents shall have no duties or obligations under any Loan
Documents to any Lender or the Borrower.  Each Lender hereby designates Deutsche
Bank Securities Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Managing
Agents and agrees that the Managing Agents shall have no duties or obligations
under any Loan Documents to any Lender or the Borrower.
 
 
71

--------------------------------------------------------------------------------

 




ARTICLE X
 
MISCELLANEOUS
 
    Section 10.1. Notices.
 
 (a) Written Notices.
 
      (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
    
 

 To the Borrower:  
 TC PipeLines, LP
c/o TC PipeLines GP
     450-1 Street SW      Calgary, AB T2P5H1      Attention:  Corporate
Secretary      Telecopy Number:  403.920.2467                With a copy to: 
 TC PipeLines, LP      c/o TC PipeLines GP      450-1 Street SW      Calgary, AB
T2P5H1      Attention:  Vice President and Treasurer      Telecopy
Number:  403.920.2358              
 To the Administrative Agent
or Swingline Lender:
 SunTrust Bank      303 Peachtree Street, N. E      Atlanta, Georgia 30308    
 Attention:  Joe McCreery      Telecopy Number:  

 
 
         
              
        
                
                




                                .
  


 
72

--------------------------------------------------------------------------------

 
 
          With a copy to:                           SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906


and


King & Spalding LLP
1180 Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: W. Todd Holleman
Telecopy Number: (404) 572-5100


To the Issuing Bank:                           SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: John Conley
Telecopy Number: (404) 588-8129


To the Swingline Lender:                    SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906


 
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender



 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that any Notices of Borrowing, any Notices
of Conversion/Continuation, and any notices provided under Section 5.2 or 5.3
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 10.1.



 
73

--------------------------------------------------------------------------------

 
 
(ii) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person believed by it to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
 
(b) Electronic Communications.
 
(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 


   Section 10.2. Waiver; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclu­sive of any rights or remedies provided by law.  No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 
 
74

--------------------------------------------------------------------------------

 
 
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the spe­cific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any princi­pal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are re­quired to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person.  Notwithstanding anything contained herein to
the contrary, this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrower and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.
 
   Section 10.3. Expenses; Indemnification.
 
(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, but limited to the reasonable fees,
charges and disbursements of one outside counsel for the Administrative Agent,
the Issuing Bank and the Lenders) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
 
75

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with re­spect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
 
76

--------------------------------------------------------------------------------

 
 
(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
 
(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
 
   Section 10.4. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)  Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


 
77

--------------------------------------------------------------------------------

 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned.


(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and


(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.


(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.


(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


 
78

--------------------------------------------------------------------------------

 
 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the Register, Administrative Agent shall serve as Company’s agent
solely for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
 
79

--------------------------------------------------------------------------------

 
 
(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; or (vi) release all or substantially all collateral (if any) securing
any of the Obligations.  Subject to paragraph (e) of this Section 10.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.4.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.21 as though it were a Lender.
 
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant, after disclosure of
such greater payment, is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.20(e) as though it were a
Lender.
 
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.
 
 
80

--------------------------------------------------------------------------------

 
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of  the Supreme Court of the State of
New York sitting in New York county and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
 
(c) The Borrower ir­­revocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1.  Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
 Section 10.6. WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 Section 10.7. Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender or any of its Affiliates and the Issuing Bank to or for the credit or the
account of the Borrower against any and all Obligations held by such Lender or
the Issuing Bank, as the case may be, irrespective of whether such Lender or the
Issuing Bank shall have made demand hereunder and although such Obligations may
be unmatured.  Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.  Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or Issuing Bank.
 
 
81

--------------------------------------------------------------------------------

 
 
      
  Section 10.8. Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.
 
  Section 10.9. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof
provided that the provisions of Sections 2.18, 2.19, and 2.20 shall only survive
and remain in full force and effect until the first anniversary of the
Termination Date.  All representations and warranties made herein, in the
cer­tifi­cates, reports, notices, and other documents delivered pursu­ant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
 
  Section 10.10. Severability.  Any provision of this Agreement ­or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
  Section 10.11. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any confidential information provided to it by
the Borrower or any Subsidiary, except that such information may be disclosed
(i) to any Related Party of the Administrative Agent, the Issuing Bank or any
such Lender, including without limitation accountants, legal counsel and other
advisors with a reasonable need for such information (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
on substantially the same terms as provided herein), (ii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority or
self-regulatory body having or claiming authority to regulate or oversee any
aspect of the Administrative Agent's or any Lender's business or businesses,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vi)
with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information;
provided that, in the case of clauses (ii) or (iii), with the exception of
disclosure to bank regulatory authorities, the Administrative Agent, the Issuing
Bank and each Lender agree, to the extent practicable and legally permissible,
to give the Borrower prompt prior notice so that it may seek a protective order
or other appropriate remedy.
 
 
82

--------------------------------------------------------------------------------

 
 
 
   Section 10.12. Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
 
   Section 10.13. Patriot Act.   The Administrative Agent and each Lender to
whom the Patriot Act applies hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.  The Borrower shall, and shall
cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
 
 
83

--------------------------------------------------------------------------------

 
 
    Section 10.14. Location of Closing.  Each Lender acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement to Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas,
New York, New York  10036.  Borrower acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas,
New York, New York  10036.  All parties agree that closing of the transactions
contemplated by this Credit Agreement has occurred in New York.
 
    Section 10.15. Non-Recourse to the General Partner and Associated
Persons.  The Administrative Agent, the Issuing Bank and each Lender agrees on
behalf of itself and its successors, assigns and legal representatives, that
neither the General Partner nor any Person which is a partner, shareholder,
member, owner, officer, director, supervisor, trustee or other principal
(collectively, “Associated Persons”) of the Borrower, the General Partner, or
any of their respective successors or assigns, shall have any personal liability
for the payment or performance of any of the Borrower’s obligations hereunder or
under any of the Notes and no monetary or other judgment shall be sought or
enforced against the General Partner or any of such Associated Persons or any of
their respective successors or assigns.  Notwithstanding the foregoing, neither
the Administrative Agent, the Issuing Bank nor any Lender shall be deemed barred
by this Section 10.15 from asserting any claim against any Person based upon an
allegation of fraud or misrepresentation.
 


(remainder of page left intentionally blank)

 
  84

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.
 
 
TC PIPELINES, LP
By:  TC PipeLines GP, Inc., its General Partner







By   /s/  Mark A. P. Zimmerman 
Name:  Mark A. P. Zimmerman
Title:    President






By   /s/  Donald J.
DeGrandis                                                                
Name:  Donald J. DeGrandis
Title:    Secretary



[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender






By   /s/  Peter
Panos                                                                
Name:  Peter Panos
Title:    Vice President



[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS FINANCING INC., as Co-Syndication Agent and as a Lender






By          /s/  Kristina
Burden                                                                
Name:    Kristina Burden
Title:      Vice President



[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agent and as a Lender






By           /s/  Matthew J. Main 
Name:    Matthew J. Main
Title:      Managing Director

SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

UBS SECURITIES LLC, as Co-Documentation Agent






By            /s/  Richard L.
Tavrow                                                                
Name:     Richard L. Tavrow
Title:       Director
                Banking Products
Services, US








By           /s/  Irja R.
Otsa                                                                
Name:     Irja R. Otsa
Title:       Associate Director
                Banking Products
        Services, US



SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]
 
 

--------------------------------------------------------------------------------

 





UBS LOAN FINANCE LLC, as a Lender






By           /s/  Richard L.
Tavrow                                                                
Name:     Richard L. Tavrow
Title:       Director
                Banking Products
        Services, US








By           /s/  Irja R.
Otsa                                                                
Name:     Irja R. Otsa
Title:       Associate Director
                Banking Products
        Services, US





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as Co-Documentation Agent and as a Lender






By           /s/  Suzanne Kaicher 
Name:     Suzanne Kaicher
Title:       Attorney-in-Fact





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES, INC., as Managing Agent






By           /s/  Ming K.
Chu                                                                
Name:     Ming K. Chu
Title:       Vice President








By           /s/  Rainer
Meier                                                                
Name:     Rainer Meier
Title:       Vice President








DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender






By           /s/  Ming K.
Chu                                                                
Name:     Ming K. Chu
Title:       Vice President








By           /s/  Rainer
Meier                                                                
Name:     Rainer Meier
Title:       Vice President

[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Managing Agent and as a Lender






By           /s/  Kelton Glasscock 
Name:     Kelton Glasscock
Title:       Vice President & Manager





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

CITICORP NORTH AMERICA, INC., as a Lender






By           /s/  David B. Lawrence,
III                                                                
Name:     David B. Lawrence, III
Title:       Attorney-In-Fact





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

MIZUHO CORPORATE BANK, LTD., as a Lender






By           /s/  Leon
Mo                                                                
Name:     Leon Mo
Title:       Senior Vice President





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as a Lender






By           /s/  Larry
Robinson                                                      
Name:     Larry Robinson
Title:       Director








By           /s/  Greg
Smothers                                                      
Name:     Greg Smothers
Title:       Vice President





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK N.A., as a Lender






By           /s/  Sushim
Shah                                                                
Name:     Sushim Shah
Title:       Vice President





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

BANK HAPOALIM B.M., as a Lender






By           /s/  Marc Bosc 
Name:     Marc Bosc
Title:       Vice President






By           /s/  Lenroy
Hackett                                                                
Name:     Lenroy Hackett
Title:       First Vice President





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a Lender






By           /s/  Shelley He 
Name:     Shelley He
Title:       Deputy General Manager







[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

EXPORT DEVELOPMENT CANADA, as a Lender






By           /s/  Mark
Doyle                                                                
Name:     Mark Doyle
Title:       Financing Manager
                Extractive Industries & Resources






By           /s/  Francois
Morel                                                                
Name:     Francois Morel
Title:       Senior Financing Manager
                Extractive Industries & Resources





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

HSBC BANK USA NATIONAL ASSOCIATION, as a Lender






By           /s/  Mark J.
Calvert                                                                
Name:     Mark J. Calvert
Title:       Authorized Signature ID #15049





[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NA, as a Lender






By           /s/  Tara
Narasiman                                                                
Name:     Tara Narasiman
Title:       Associate







[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender






By           /s/  William E.
Zarrett                                                                
Name:     William E. Zarrett
Title:        Managing Director

[SIGNATURE PAGE TO THE AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 


Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE FOR REVOLVING LOANS
 
 
Pricing
Level
Leverage
Ratio
 
Applicable Margin for Revolving Eurodollar Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Percentage for Facility Fee
Utilization Premium
I
Less than or equal to 1.50:1.00
0.21% per annum
0.0% per
annum
0.065% per annum
0.10% per annum
II
Less than or equal to 2.50:1.00 but greater than 1.50:1.00
0.27% per annum
0.0% per
annum
0.08% per annum
0.10% per annum
III
Less than or equal to 3.50:1.00 but greater than 2.50:1.00
0.35% per annum
0.0% per
annum
0.10% per annum
0.10% per annum
IV
Less than or equal to 4.50:1.00 but greater than 3.50:1.00
0.50% per annum
0.0% per
annum
0.125% per annum
0.10% per annum
V
Greater than 4.50:1.00
 
0.575% per annum
 
0.25% per annum
0.175% per annum
0.10% per annum

 
 
 


Schedule I

 
 

--------------------------------------------------------------------------------

 

 
Schedule II
 
APPLICABLE MARGIN AND APPLICABLE
 
PERCENTAGE FOR TERM LOANS
 
 
 
Pricing
Level
 
Leverage
Ratio
 
Applicable Margin for Eurodollar
Term Loans
Applicable Margin for
Base Rate
Term Loans
Applicable Percentage for Commitment
Fee
I
Less than or
equal to
1.50:1.00
0.375% per
annum
0.0% per
annum
0.065% per
annum
II
Less than or
equal to
2.50:1.00 but greater than 1.50:1.00
0.45% per
annum
0.0% per
annum
0.08% per
annum
III
Less than or
equal to
3.50:1.00 but greater than 2.50:1.00
0.55% per
annum
0.0% per
annum
0.10% per
annum
IV
Less than or
equal to
4.50:1.00 but greater than 3.50:1.00
0.725% per
annum
0.0% per
annum
0.125%
per annum
V
Greater than 4.50:1.00
 
0.85% per
annum
 
0.25% per annum
0.175%
per annum

 
 
Schedule II

 
 

--------------------------------------------------------------------------------

 



Schedule III
 
COMMITMENT AMOUNTS
 
 
Lender
Revolving
Commitment Amount
Term Loan
Commitment Amount
SunTrust Bank
$21,052,631.60
$58,947,368.40
BMO Capital Markets Financing Inc.
$18,421,052.63
$51,578,947.37
The Royal Bank of Scotland plc
$18,421,052.63
$51,578,947.37
UBS Loan Finance LLC
$18,421,052.63
$51,578,947.37
Royal Bank of Canada
$18,421,052.63
$51,578,947.37
Deutsche Bank AG New York Branch
$18,421,052.63
$51,578,947.37
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$18,421,052.63
$51,578,947.37
Citicorp North America, Inc.
$18,421,052.63
$51,578,947.37
BNP Paribas
$18,421,052.63
$51,578,947.37
HSBC Bank USA National Association
$14,473,684.21
$40,526,315.79
JPMorgan chase Bank, NA
$14,473,684.21
$40,526,315.79
Mizuho Corporate Bank, Ltd.
$14,473,684.21
$40,526,315.79
Export Development Canada
$11,842,105.26
$33,157,894.74
The Bank of Nova Scotia
$11,842,105.26
$33,157,894.74
Wells Fargo Bank N.A.
$9,210,526.32
$25,789,473.68
Bank Hapoalim B.M.
$3,947,368.42
$11,052,631.58
Bank of Communications Co., Ltd., New
York Branch
$1,315,789.47
$3,684,210.53



Schedule III

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.5
 
ENVIRONMENTAL MATTERS
 
 
 
None
 
 
 
Schedule 4.5

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14
 
 
SUBSIDIARIES


 
 
1. TC PipeLines ILP, a wholly-owned subsidiary of the Borrower.


2. Tuscarora ILP, a wholly-owned subsidiary of the Borrower.


3. Tuscarora, a 98% owned subsidiary of the Borrower.


4. Tuscarora ILP, a wholly-owned subsidiary of the Borrower.


5. TC GL ILP, a wholly-owned subsidiary of the Borrower.
 
 
Schedule 4.14



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1
 
 
OUTSTANDING INDEBTEDNESS
 
 
1           Indenture, Assignment and Security Agreement dated as at December
21, 1995 (between Tuscarora Gas Transmission Company and Wilmington Trust
Company, as Trustee)
 
2           First Supplemental Indenture Dated as of December 19, 2000 relating
to up to $8,000,000 Principal Amount of 7.99% Senior Secured Notes, Series B,
due December 21, 2010
 
3           Second Supplemental Indenture dated as of February 15, 2001
 
4           Third Supplemental Indenture dated as of March 15, 2002 relating to
up to $10,000,000 Principal Amount of 6.89% Senior Secured Notes, Series C, due
December 21, 2012
 
5           $91,700,000 7.13% Senior Secured Notes, Series A, due December 21,
2010 (15 years amortizing)
 
6           $8,000,000 7.99% Senior Secured Notes, Series B, due December 21,
2010 (10 years amortizing)
 
7           $10,000,000 6.89% Senior Secured Notes, Series C, due December 21,
2012 (10 years amortizing)
 
    The outstanding balance for Series A is $57,972,740, for Series B is
$5,941,002 and for Series C is $7,189,660.99, for a total of $71,103,402.99.


 
 
Schedule 7.1



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2
 
 
EXISTING LIENS


1.     NEC Financial Services, Inc. has a lien on certain telephone equipment
that the Borrower leases, which lien is more particularly described on UCC-1
financing statement 43586700 filed on December 15, 2004.


2.     Wilmington Trust Company, as Trustee, has a lien on the Borrower’s right,
title and interest in certain Collateral Security Transportation Contracts,
Support Agreements and other property, which lien is more particularly described
on UCC-1 financing statement 9518398 filed on December 20, 1995.


3.     Wilmington Trust Company, as Trustee, has a lien on the Borrower’s right,
title and interest in certain Collateral Security Transportation Contracts,
Support Agreements and other property, which lien is more particularly described
on UCC-1 financing statement 2005039506-9 filed on December 16, 2005.


4.     Wilmington Trust Company, as Trustee, has a lien on the Borrower’s right,
title and interest in certain Collateral Security Transportation Contracts,
Support Agreements and other property, which lien is more particularly described
on UCC-1 financing statement 2005039507-1 filed on December 16, 2005.


5.     Wilmington Trust Company, as Trustee, has a lien on the Borrower’s right,
title and interest in certain Collateral Security Transportation Contracts,
Support Agreements and other property, which lien is more particularly described
on UCC-1 financing statement 2005039508-3 filed on December 16, 2005.


6.     Wilmington Trust Company, as Trustee, has a lien on the Borrower’s right,
title and interest in certain Collateral Security Transportation Contracts,
Support Agreements and other property, which lien is more particularly described
on UCC-1 financing statement 2005039509-5 filed on December 16, 2005.
 
 
Schedule 7.2



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.4
 
 
EXISTING INVESTMENTS


 
 
1.     Northern Border 50%


2.     TC PipeLines ILP 100%


3.     Tuscarora 98%


4.     Tuscarora ILP 100%


5.     TC GL ILP 100%


Schedule 7.4

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.6
 
 
TRANSACTIONS WITH AFFILIATES
 

 
1.    GLGT Acquisition


2.     Borrower Partnership Agreement


3.     Tuscarora Acquisition


4.     TransCanada Subordinated Debt Documents
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
 
 
[$___________]                                                                                                                                               
  New York, New York
                                [Date]
 
 
FOR VALUE RECEIVED, the undersigned, TC PIPELINES, LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of February 13, 2007 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
SunTrust, as administrative agent for the lenders), the lesser of the principal
sum of [amount of such Lender’s Revolving Commitment] and the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, in lawful money of the United States of
America in immediately available funds, and to pay interest from the date hereof
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement.  In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.
 
During the continuance of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
 
This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.
 
 
A-1

 
 

--------------------------------------------------------------------------------

 

This Revolving Credit Note evidences a restatement of the indebtedness
previously outstanding under that certain Revolving Credit and Term Loan
Agreement dated as of December 12, 2006, by and among the Borrower, the Lenders
and financial institutions party thereto, and SunTrust Bank, as Administrative
Agent, and the revolving notes issued thereunder (the “Original Obligations”).
This Revolving Credit Note is being delivered by the Borrower and accepted by
the Lender in exchange for the Revolving Note evidencing the Original
Obligations, but not as a refinancing, substitution, extinguishment or novation
of such Original Obligations.
 
 
THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
 
 
                                           TC PIPELINES, LP
                                           By its General Partner TC PipeLines
GP, Inc.
 
 
                                           By: ______________________________
                                             Name:
                                             Title:
 
 
                                           By: ______________________________
                                              Name:
                                              Title:
 
 
 
 
A-2
 

 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS
 
 
Date
Amount and Type of
Loan
Payments of
Principal
Unpaid
Principal
Balance of
Note
Name of Person
Making Notation

 
 
 
 
 
 
 
 
 
 
 
A-3


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF TERM NOTE
 
 
[$___________]
                                                                                                                                               New
York, New York
                                [Date]

     FOR VALUE RECEIVED, the undersigned, TC PIPELINES, LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308 on the Maturity Date (as
defined in the Amended and Restated Revolving Credit and Term Loan Agreement
dated as of February 13, 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto and SunTrust, as
administrative agent for the lenders) the aggregate unpaid principal amount of
the Term Loan made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.  In addition, should legal action or an attorney-at-law be utilized
to collect any amount due hereunder, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender.
   
During the continuance of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All borrowings evidenced by this Term Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Note and the Credit
Agreement.
 
This Term Note is issued in connection with, and is entitled to the benefits of,
the Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.
 
This Term Note evidences a restatement of the indebtedness previously
outstanding under that certain Revolving Credit and Term Loan Agreement dated as
of December 12, 2006, by and among the Borrower, the Lenders and financial
institutions party thereto, and SunTrust Bank, as Administrative Agent, and the
revolving notes issued thereunder (the “Original Obligations”). This Term Note
is being delivered by the Borrower and accepted by the Lender in exchange for
the Term Note evidencing the Original Obligations, but not as a refinancing,
substitution, extinguishment or novation of such Original Obligations.
 
B-1

 
 

--------------------------------------------------------------------------------

 

 
THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the date first above written.
 
 
                                                 TC PIPELINES, LP
                                                 By its General Partner TC
PipeLines GP, Inc.
                                                
 
 
                                                 By:
______________________________
  Name:
Title:
 
 
                                                 By:
______________________________
  Name:
Title:
 
 
B-2

 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS
 
 
 
Date
Amount and Type of
Loan
Payments of
Principal
Unpaid
Principal
Balance of
Note
Name of Person
Making Notation

 
 


B-3

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF SWINGLINE NOTE
 
 
$5,000,000
                                                                                                                                               New
York, New York
                                   [Date]
 
 
FOR VALUE RECEIVED, the undersigned, TC PIPELINES, LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to SUNTRUST BANK (the
“Swingline Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the
Revolving Commitment Termination Date (as defined in the Amended and Restated
Revolving Credit and Term Loan Agreement dated as of February 13, 2007 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and SunTrust, as administrative agent for the lenders), the lesser of
the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000) and the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to the Credit Agreement, in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Swingline Lender.
 
During the continuance of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of  this Swingline Note
and the Credit Agreement.
 
This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.
 
 
C-1
 

 
 

--------------------------------------------------------------------------------

 

This Swingline Note evidences a restatement of the indebtedness previously
outstanding under that certain Revolving Credit and Term Loan Agreement dated as
of December 12, 2006, by and among the Borrower, the Lenders and financial
institutions party thereto, and SunTrust Bank, as Administrative Agent, and the
revolving notes issued thereunder (the “Original Obligations”). This Swingline
Note is being delivered by the Borrower and accepted by the Lender in exchange
for the Swingline Note evidencing the Original Obligations, but not as a
refinancing, substitution, extinguishment or novation of such Original
Obligations.
 
THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 
 
                                                 TC PIPELINES, LP
                                                 By its General Partner TC
PipeLines GP, Inc.
 
 
                                                 By:
______________________________
  Name:
Title:
 
 
                                                 By:
______________________________
 Name:
Title:
 
 
 
 
C-2

 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS
 
 
Date
Amount and Type of
Loan
Payments of
Principal
Unpaid
Principal
Balance of
Note
Name of Person
Making Notation

 
 
 
 
 
C-3
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF ASSIGNMENT AND ACCEPTANCE
 
 
                                  [date to be supplied]


 
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of February 13, 2007 (as amended and in effect on the date
hereof, the “Credit Agreement”), among TC PipeLines, LP, a Delaware limited
partnership, the lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent (the “Administrative Agent”) for such lenders.  Terms
defined in the Credit Agreement are used herein with the same meanings.


The [name of assignor] (the “Assignor”) (as designated below) hereby sells and
assigns, without recourse, to [name of assignee] (the “Assignee”), and the
Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Assignment Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth
below in the Term Loan of the Assignor on the Assignment Date and the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, have the rights
and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent of the Assigned Interest, relinquish its
rights and be released from its obligations under the Credit Agreement.


This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.


The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim created by the Assignor and (ii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
 
 
D-1

 
 

--------------------------------------------------------------------------------

 

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.


This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
 
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:


Assignee’s Address for Notices:
 
Effective Date of Assignment:
 
 (“Assignment Date”):
 
 
D-2

 
 

--------------------------------------------------------------------------------

 



 
Percentage Assigned
of Commitment/Loan(s) (set
forth, to at least 3 decimals, as
a percentage of the aggregate
Facility
Principal Amount
Assigned
Commitments of all Lenders
thereunder)
Revolving Loans:
$
%
Term Loan
$
%




  
 
The terms set forth above are hereby agreed to:      
 
 

      [NAME OF ASSIGNOR], as Assignor                              By:        
Name:       Title: 

 
                                                                                     
 
 
 


 
 

      [NAME OF ASSIGNEE], as Assignee                              By:        
Name:        Title:

 
 


 
D-3
 
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby consents to the within assignment1:




                                                                            




 
TC PIPELINES, LP
By its General Partner TC PipeLines GP, Inc. 
 
By: ___________________________
 
 SunTrust Bank, as Administrative Agent:
 
 
By: _____________________________
      Name:          Name:       Title:         Title:                         
        By:  ____________________________             
Name:
Title:
         

 
                                                                             
                                                                                                                                                                             














 




















1 Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.
 
D-4

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.3(a)
FORM OF NOTICE OF TERM LOAN
BORROWING
 
 
[Date]
 
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Revolving Credit and Term Loan Agreement dated as of
December 12, 2006 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the lenders from time to time
party thereto, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Borrowing, and the Borrower hereby requests a Term Loan
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Term Loan Borrowing
requested hereby:
 
(A)
Aggregate principal amount of Term Loan Borrowing 2: ___________________
 
 
(B)
Date of Term Loan Borrowing (which is a Business Day): __________________
 
 
(C)
Interest Rate basis 3: ___________________
 
 
(D)
Interest Period 4: ______________________
 
 
(E)
Location and number of Borrower’s account to which proceeds of Term Loan are to
be disbursed: ___________________
 
 

















 
2  Not less than $5,000,000 and an integral multiple of $1,000,000 for a
Eurodollar Borrowing and not less than $1,000,000 and an integral multiple of
$100,000 for a Base Rate Borrowing.
3  Eurodollar Borrowing or Base Rate Borrowing.
4 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.
 
 
Exhibit 2.3(a)-1

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b), (c) and (d) of Section 3.2 of the Credit Agreement are
satisfied.


Very truly yours,


TC PIPELINES, LP
By its General Partner TC PipeLines GP, Inc.


 
 
By: ______________________________
Name:
Title:




By: ______________________________
Name:
Title:
 
 
Exhibit 2.3(a)-2

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.3(b)
FORM OF NOTICE OF REVOLVING BORROWING


[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of February 13, 2007 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the lenders
from time to time party thereto, and SunTrust Bank, as Administrative
Agent.  Terms defined in the Credit Agreement are used herein with the same
meanings.  This notice constitutes a Notice of Borrowing, and the Borrower
hereby requests a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing requested hereby:


(A)           Aggregate principal amount of Revolving Borrowing5:
___________________


(B)           Date of Revolving Borrowing (which is a Business Day):
__________________


(C)           Interest Rate basis6: ___________________


(D)           Interest Period7: ______________________


 
(E)
Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed: ___________________















5  Not less than $5,000,000 and an integral multiple of $1,000,000 for a
Eurodollar Borrowing and not less than $1,000,000 and an integral multiple of
$100,000 for a Base Rate Borrowing.
6  Eurodollar Borrowing or Base Rate Borrowing.
7  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.


Very truly yours,


TC PIPELINES, LP
By its General Partner TC PipeLines GP, Inc.






By: ______________________________
Name:
Title:






By: ______________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.4
FORM OF NOTICE OF SWINGLINE
BORROWING
 
 
[Date]
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of February 13, 2007 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the Lenders
named therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving
Borrowing requested hereby:


(A)           Principal amount of Swingline Loan1: ____________________


(B)           Date of Swingline Loan (which is a Business
Day)  ____________________


(C)
Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed: ____________________



The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.


Very truly yours,


TC PIPELINES, LP
By its General Partner TC PipeLines GP, Inc.


 
 
By: ______________________________
    Name:
    Title:


 
By: ______________________________
    Name:
    Title:
 
 
1 Not less than $100,000 and an integral multiple of $50,000.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.7
FORM OF CONTINUATION/CONVERSION
 
 
[Date]
 
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of February 13, 2007 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the lenders
named therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Continuation/Conversion and the Borrower hereby requests
the conversion or continuation of a [Revolving Borrowing][the Term Loans] under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the [Revolving Borrowing][the Term Loans]
to be converted or continued as requested hereby:


(A)           [Revolving Borrowing] [Term Loans] to which this request applies:


 
(B)
Principal amount of [Revolving Borrowing] [Term Loans] to be
converted/continued: ______________________



(C)           Effective date of election (which is a Business Day):
______________________


(D)           Interest rate basis: ______________________


(E)           Interest Period: ______________________


The Borrower hereby represents and warrants that at the time of and immediately
after giving effect to such conversion or continuation, as applicable, no
Default or Event of Default shall exist.

 
 

--------------------------------------------------------------------------------

 

Very truly yours,


TC PIPELINES, LP
By its General Partner TC PipeLines GP, Inc.






By: ______________________________
Name:
Title:




By: ______________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(b)(iv)


FORM OF SECRETARY’S CERTIFICATE


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of February 13, 2007 (the “Credit Agreement”), among TC
PipeLines, LP (the “Borrower”), the lenders named therein, and SunTrust Bank, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings.  This certificate is being delivered pursuant to Section 3.1
of the Credit Agreement.


The undersigned hereby certifies to the Administrative Agent that:


(a) he is the Secretary of TC PipeLines GP, Inc., a Delaware corporation and
general partner of the Borrower (the “General Partner”), and that, as such, is
authorized to execute this Secretary’s Certificate of the General Partner on
behalf of the Borrower;
 
(b) he is familiar with the Partnership Agreement (as defined below) of the
Borrower and the books and records of the Borrower;


(c) he is familiar with the bylaws of the General Partner and the books and
records of the General Partner, and schedules meetings of its board of
directors;


(d) there have been no amendments or supplements to, or restatements of, the
certificate of limited partnership of the Borrower or to the certificate of
incorporation of the General Partner delivered pursuant to Section 3.1 of the
Credit Agreement;
 
(e) to his knowledge, no proceedings have been instituted or are pending or
contemplated with respect to the dissolution, liquidation or sale of all or
substantially all the assets of the Borrower or threatening its existence or the
forfeiture or any of its corporate rights;


(f) annexed hereto as Exhibit A is a true and correct copy of the Bylaws of the
General Partner as in effect on November 29, 2006 and at all times thereafter
through the date hereof;


(g) annexed hereto as Exhibit B is a true and correct copy of the Amended and
Restated Agreement of Limited Partnership of the Borrower (the “Partnership
Agreement” as in effect on November 29, 2006 and at all times thereafter through
the date hereof;


(h) annexed hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the General Partner at a
meeting of said Board of Directors held on January 7, 2007, authorizing the
execution, delivery and performance of the Loan Documents to which the Borrower
is a party, which resolutions are the only resolutions adopted by the Board of
Directors of the General Partner or any committee thereof relating to the Credit
Agreement and the other Loan Documents to which the Borrower is a party and the
transactions contemplated therein and have not been revoked, amended,
supplemented or modified and are in full force and effect on the date hereof;
and

 
 

--------------------------------------------------------------------------------

 

(i) annexed hereto as Exhibit D are true and correct copies of the Amended and
Restated Agreement of Limited Partnership of TC PipeLines Intermediate Limited
Partnership, the Agreement of Limited Partnership of TC Tuscarora Intermediate
Limited Partnership, and First Amended and Restated General Partnership
Agreement of Northern Border Pipeline Company respectively.






IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of February,
2007.


___________________________
Donald J. DeGrandis
Secretary




I, Mark A. P. Zimmerman, President of the General Partner, do hereby certify
that Donald J. DeGrandis has been duly elected, is duly qualified and is the
Secretary of the General Partner, that the signature set forth above is his
genuine signature and that he has held such office at all times since April 19,
2005.


____________________________
Mark A. P. Zimmerman
President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[BYLAWS]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


[AGREEMENT OF LIMITED PARTNERSHIP]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


[RESOLUTIONS]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


[PARTNERSHIP AGREEMENTS]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(b)(viii)
 
 
FORM OF OFFICER’S CERTIFICATE
 
 
This Officer’s Certificate is delivered pursuant to Section 3.1(b)(viii) of the
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
February 13, 2007 (the “Credit Agreement”), among TC PIPELINES, LP, a Delaware
limited partnership (the “Borrower”), by its General Partner TC PIPELINES, GP,
INC., a Delaware corporation (the “GP”), the Lenders parties thereto, and
SUNTRUST BANK, as administrative agent (the “Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.


The undersigned President and Secretary of the GP hereby certify to the Agent
and the Lenders as follows:


1. The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct on and as of the date hereof.


2. No Default or Event of Default exists on and as of the date hereof.


3. Since the date of the financial statements of the Borrower described in
Section 4.4 of the Credit Agreement, there has been no change which has had or
could reasonably be expected to have a Material Adverse Effect.


4. Attached hereto as Exhibit A is a true and correct copy of that certain
Purchase and Sale Agreement, dated as of December 22, 2006, among El Paso Great
Lakes Company, L.L.C., as seller, and TC GL Intermediate Limited Partnership and
TransCanada PipeLine USA Ltd., as buyers, including all amendments, supplements
and other modifications thereto, and all waivers granted in respect of the
conditions and requirements thereof, all as in effect on the date hereof.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate as of
the date set forth below.




____________________________                                                           ________________________
Mark A.P.
Zimmerman                                                                                     Donald
J. DeGrandis
President                                                                                           Secretary
 
 

--------------------------------------------------------------------------------

 




Date: ______________, 2007

EXHIBIT 5.1(c)
FORM OF COMPLIANCE CERTIFICATE


To:           SunTrust Bank, as Administrative Agent
303 Peachtree St., N.E.
Atlanta, GA 30308
Attention: _____________


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of February 13, 2007 (as amended and in effect on the
date hereof, the “Credit Agreement”), among TC PipeLines, LP (the “Borrower”),
the lenders named therein, and SunTrust Bank, as Administrative
Agent.  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.


I, __________________, being the duly elected and qualified, and acting in our
capacities as [chief executive officer/chief financial officer/controller] of TC
PipeLines GP, Inc., the general partner of the Borrower (the “General Partner”),
respectively, hereby certify to the Administrative Agent and each Lender as
follows:


1.           The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ending
____________________ fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as at the end of such fiscal
[quarter][year] on a consolidated basis, and the related statements of income
and cash flows of the Borrower and its Subsidiaries for such fiscal
[quarter][year], in accordance with generally accepted accounting principles
consistently applied (subject, in the case of such quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes).


2.           The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement calculated
from the financial statements referenced in clause 1 above in accordance with
the terms of the Credit Agreement.


3.           Based upon a review of the activities of Borrower and its
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists no Default or Event of
Default.


___________________________
Name: _____________________
Title:






Exhibit 5.1(c)-1
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment to Compliance Certificate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 5.1(c)-2
 
 

--------------------------------------------------------------------------------

 
 
 